Exhibit 10.1

 

EXECUTION COPY

 

 

CREDIT AGREEMENT

 

Dated as of November 13, 2008

 

Among

 

CONSTELLATION ENERGY GROUP, INC.,

as Borrower

 

THE LENDERS NAMED HEREIN

 

and

 

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent

 

 

RBS SECURITIES CORPORATION
d/b/a RBS GREENWICH CAPITAL

and

UBS SECURITIES LLC
Co-Lead Arrangers and Co-Book Managers

 

and

 

UBS SECURITIES LLC
Syndication Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; CONSTRUCTION

1

 

 

 

Section 1.01. Defined Terms

1

 

Section 1.02. Terms Generally

16

 

Section 1.03. Time

17

 

 

 

ARTICLE II THE ADVANCES

17

 

 

 

Section 2.01. Making the Advances

17

 

Section 2.02. The Advances

17

 

Section 2.03. Borrowing and Conversion Procedures

18

 

Section 2.04. Fees

19

 

Section 2.05. Repayment of Advances; Evidence of Indebtedness

20

 

Section 2.06. Interest

20

 

Section 2.07. Default Interest

21

 

Section 2.08. Alternate Rate of Interest

21

 

Section 2.09. Termination and Reduction of Commitments; Commitment Increase

22

 

Section 2.10. Prepayment

23

 

Section 2.11. Reserve Requirements; Change in Circumstances

24

 

Section 2.12. Change in Legality

25

 

Section 2.13. Pro Rata Treatment

26

 

Section 2.14. Sharing of Setoffs

26

 

Section 2.15. Payments

27

 

Section 2.16. Taxes

27

 

Section 2.17. Assignment of Commitments Under Certain Circumstances

29

 

 

 

ARTICLE III CONDITIONS OF LENDING

30

 

 

 

Section 3.01. Conditions Precedent to Effectiveness of this Agreement

30

 

Section 3.02. Conditions Precedent to Each Borrowing

31

 

Section 3.03. Reliance on Certificates

32

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

32

 

 

 

Section 4.01. Representations and Warranties of the Borrower

32

 

 

 

ARTICLE V COVENANTS OF THE BORROWER

34

 

 

 

Section 5.01. Affirmative Covenants

34

 

Section 5.02. Negative Covenants

36

 

Section 5.03. Reporting Requirements

39

 

Section 5.04. Specified Indebtedness to Capitalization

40

 

Section 5.05. Consolidated EBITDA to Consolidated Interest Expense

41

 

 

 

ARTICLE VI EVENTS OF DEFAULT

41

 

 

 

Section 6.01. Events of Default

41

 

Section 6.02. Remedies

43

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII THE ADMINISTRATIVE AGENT

43

 

 

 

 

Section 7.01. Authorization and Action

43

 

Section 7.02. Agent’s Reliance, Etc

44

 

Section 7.03. Discretionary Action

44

 

Section 7.04. Successor Agent

44

 

Section 7.05. RBS and Affiliates

45

 

Section 7.06. Indemnification

45

 

Section 7.07. Bank Credit Decision

45

 

Section 7.08. Relationship with Lenders

46

 

Section 7.09. Syndication Agent and Arrangers

46

 

 

 

ARTICLE VIII MISCELLANEOUS

46

 

 

 

Section 8.01. Notices

46

 

Section 8.02. Survival of Agreement

47

 

Section 8.03. Binding Effect

47

 

Section 8.04. Successors and Assigns

47

 

Section 8.05. Expenses; Indemnity

50

 

Section 8.06. Right of Setoff

52

 

Section 8.07. Applicable Law

52

 

Section 8.08. Waivers; Amendment

52

 

Section 8.09. ENTIRE AGREEMENT

53

 

Section 8.10. Severability

53

 

Section 8.11. Counterparts/Telecopy

53

 

Section 8.12. Headings

54

 

Section 8.13. Jurisdiction; Venue; Waiver of Jury Trial

54

 

Section 8.14. Electronic Communications

54

 

Section 8.15. Confidentiality

56

 

SCHEDULES AND EXHIBITS

 

Schedule I

—

Schedule of Lenders

 

 

 

Exhibit A

—

Form of Assignment and Acceptance

Exhibit B

—

Form of Borrowing Request

Exhibit C

—

Form of Notice of Conversion

Exhibit D

—

Form of Opinion of Counsel for the Borrower

Exhibit E

—

Form of Compliance Certificate

Exhibit F

—

Form of Solvency Certificate

 

ii

--------------------------------------------------------------------------------


 

This CREDIT AGREEMENT (this “Agreement”), dated as of November 13, 2008, is
entered into among CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the
“Borrower”), the lenders listed in Schedule I (together with their successors
and assigns, the “Lenders”) and THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower on the terms and conditions hereinafter set forth;

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 


ARTICLE I


DEFINITIONS; CONSTRUCTION


 


SECTION 1.01.  DEFINED TERMS.


 

As used in this Agreement, terms not defined in the lead paragraph or preamble
shall have the meanings specified below:

 

“Administrative Agent” shall have the meaning given such term in the preamble
hereto.

 

“Advance” shall mean a Eurodollar Advance or Base Rate Advance.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified.  For this purpose, “control” of a
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through ownership of voting shares, by contract or otherwise.

 

“Applicable Lending Office” shall mean, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance, and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Advance.

 

“Applicable Margin” shall mean, with respect to any Type of Advance, at all
times during which any Applicable Rating Level set forth below is in effect, the
rate per annum set forth below for such Type of Advance next to such Applicable
Rating Level:

 

Applicable
Rating
Level

 

Applicable
Margin for
Eurodollar
Advances

 

Applicable
Margin for Base

Rate Advances

 

1

 

2.00.

%

1.00

%

2

 

2.25

%

1.25

%

3

 

2.75

%

1.75

%

4

 

3.00

%

2.00

%

5

 

3.50

%

2.50

%

 

--------------------------------------------------------------------------------


 

A change in the Applicable Margin resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of a change in
any Reference Rating that results in a change in the Applicable Rating Level.

 

“Applicable Rating Level” shall be determined, at any time, in accordance with
the then- applicable Reference Ratings as follows:

 

Reference Ratings

 

Applicable
Rating
Level

One of the following ratings shall be in effect:

Reference Rating by S&P of BBB+ or higher or

Reference Rating by Moody’s of Baa1 or higher

 

1

One of the following ratings shall be in effect:

Reference Rating by S&P of at least BBB or

Reference Rating by Moody’s of at least Baa2

 

2

One of the following ratings shall be in effect:

Reference Rating by S&P of at least BBB- or

Reference Rating by Moody’s of at least Baa3

 

3

One of the following ratings shall be in effect:

Reference Rating by S&P of at least BB+ or

Reference Rating by Moody’s of at least Ba1

 

4

Both of the following ratings shall be in effect:

Reference Rating by S&P lower than BB+ (or unrated) and

Reference Rating by Moody’s lower than Ba1 (or unrated)

 

5

 

In the event that none of Applicable Rating Levels 1, 2, 3 or 4 shall be
applicable, or no Reference Rating by either S&P or Moody’s shall be in effect,
then the Applicable Rating Level shall be Applicable Rating Level 5.  The
Applicable Rating Level shall be redetermined on the date of announcement of a
change in any of these Reference Ratings.

 

Notwithstanding the above, (i) if at any time there is a split between Reference
Ratings by S&P and Moody’s, the Applicable Rating Level shall be determined by
the higher Reference Rating, unless there is a difference of more than one Level
between such Reference Ratings, in which case the Applicable Rating Level shall
be the Applicable Rating Level that corresponds to the Reference Ratings one
Level below the higher Reference Rating.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Disposition” means any event described in paragraph (iii) of the
definition of Prepayment Event.

 

2

--------------------------------------------------------------------------------


 

 “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee in the form of Exhibit A.

 

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(i) the rate of interest per annum announced from time to time by RBS as its
prime rate, (ii) the Federal Funds Effective Rate in effect on such day plus ½
of 1% and (iii) the rate of interest per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on a nationally recognized service such as
Reuters Page LIBOR01 (or any successor page) as displaying the London interbank
offered rate for deposits in dollars at approximately 11:00 A.M. (London time)
such day for a term of one month (the “One-Month LIBOR Rate”) plus 1%; provided,
however, if more than one rate is specified on such service, the applicable rate
shall be the arithmetic mean of all such rates plus 1%.  Any change in the Base
Rate due to a change in RBS’s prime rate, the Federal Funds Effective Rate or
the One-Month LIBOR Rate shall be effective at the opening of business on the
effective date of such change in such prime rate, the Federal Funds Effective
Rate or One-Month LIBOR rate, respectively.

 

“Base Rate Advance” shall mean an Advance that bears interest at a rate
determined by reference to the Base Rate in accordance with the provisions of
Article II.

 

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Advances.

 

“BGE” shall mean Baltimore Gas and Electric Company, a Subsidiary of Borrower.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” shall mean Constellation Energy Group, Inc., a Maryland corporation.

 

“Borrowing” shall mean a borrowing consisting of (i) simultaneous Advances of
the same Type and having the same interest period made by each of the Lenders
pursuant to Section 2.03.  All Advances of the same Type, having the same
Interest Period and made or Converted on the same day shall be deemed a single
Borrowing hereunder until repaid or next Converted.

 

“Borrowing Request” shall mean a request made pursuant to Section 2.03 in the
form of Exhibit B.

 

“Business Day” shall mean any day (other than a day that is a Saturday, Sunday
or legal holiday in the State of New York or the State of Maryland) on which
banks are open for business in New York, New York and Baltimore, Maryland;
provided, however, that, when used in connection with a Eurodollar Advance, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capitalization” shall mean, with respect to any Person, the sum of (i) the
aggregate of the capital stock, including preferred and preference stock, (but
excluding treasury stock and capital stock subscribed and unissued) and other
equity accounts (including retained earnings, paid-in capital and minority
interest) of such Person and its Subsidiaries as the same appears on its balance
sheet prepared in accordance with GAAP as of the date of determination, but
including (without duplication and except as expressly provided otherwise
herein) Equity-Preferred

 

3

--------------------------------------------------------------------------------


 

Securities of such Person and its Subsidiaries and excluding the effect on
accumulated other comprehensive income (loss) resulting from (A) Financial
Accounting Statement No. 133 (Accounting for Derivative Instruments and Hedging
Activities) and (B) any pension and other post-retirement benefits liability
adjustments recorded in accordance with GAAP, and (ii) the amount of all
Specified Indebtedness of such Person and its Subsidiaries as of the same date.

 

“Capitalized Lease Obligation” shall mean any obligation to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real and/or personal property, which obligation is required to be classified and
accounted for as a capital lease on a balance sheet prepared in accordance with
GAAP, and for purposes hereof the amount of such obligation shall be the
capitalized amount determined in accordance with such principles.

 

“Cash Equivalents” shall mean (i) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within one year from the date of acquisition;
(ii) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (iii) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (iv) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (ii) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (v) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (vi) securities with maturity of six months or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (ii) of this
definition; and (vii) shares of money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (i) through (vi) of
this definition.

 

“Change in Control” shall mean the occurrence of either of the following:
(i) any entity, person (within the meaning of Section 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) either (A) acquires
shares of common stock of the Borrower in a transaction or series of
transactions that results in such entity, person or group becoming, directly or
indirectly, the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of 20% or more of the outstanding common stock of the Borrower, or
(B) acquires, by proxy or otherwise, the right to vote, for the election of
directors, for any merger, combination or consolidation of the Borrower, or for
any other matter or question, 20% or more of the then outstanding voting
securities of the Borrower (except where such acquisition is made by a person or
persons appointed by at least a majority of the board of directors of the
Borrower to act as proxy for any purpose); or (ii) the

 

4

--------------------------------------------------------------------------------


 

election or appointment, within a twelve-month period, of persons to the
Borrower’s board of directors who were not directors of the Borrower at the
beginning of such twelve-month period, and whose election or appointment was not
approved by a majority of those persons who were directors at the beginning of
such period, where such newly elected or appointed directors constitute 30% or
more of the directors of the board of directors of the Borrower. 
Notwithstanding the foregoing, the acquisition of the Borrower by MidAmerican
Energy Holdings Company substantially in accordance with the terms described in
the Borrower’s Current Report on Form 8-K, as filed with the Securities and
Exchange Commission on September 18, 2008, will not constitute a “Change in
Control”.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Advances under this Agreement as set forth in Schedule I hereto,
as such commitment may be terminated or reduced from time to time pursuant to
Section 2.09 or modified from time to time pursuant to Section 8.04.

 

“Commitment Fee Rate” shall mean, at all times during which any Applicable
Rating Level is in effect, the rate per annum set forth below next to such
Applicable Rating Level:

 

Applicable
Rating
Level

 

Commitment
Fee

 

1

 

0.500

%

2

 

0.625

%

3

 

0.75

%

4

 

1.000

%

5

 

1.250

%

 

A change in the Commitment Fee Rate resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of a change in
any Reference Rating that results in a change in the Applicable Rating Level.

 

“Commitment Percentage” shall mean, as to any Lender as of any date of
determination, the percentage describing such Lender’s pro rata share of the
Commitments set forth in the Register from time to time.

 

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income for such period plus (i) the following to the extent deducted in
calculating such Consolidated Net Income and without duplication:
(A) Consolidated Interest Expense for such period, (B) the provision for
Federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, (C) depreciation and amortization expense,
(D) non-recurring expenses and charges and (E) extraordinary expenses and
charges, minus (ii) the following to the extent included in calculating such
Consolidated Net Income and without duplication: (A) Federal, state, local and
foreign income tax credits of the Borrower and its Subsidiaries for such period,
(B) non-cash items increasing Consolidated Net Income for such

 

5

--------------------------------------------------------------------------------


 

period, other than items of the type described in the Borrower’s financial
statements delivered pursuant to Section 3.01(c)(vi) as “Derivative assets and
liabilities, excluding collateral”, (C) non-recurring income and
(D) extraordinary income.

 

“Consolidated Interest Expense” means, for any period, the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its consolidated Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (ii) the portion of rent expense of the Borrower and its
consolidated Subsidiaries with respect to such period under capital leases that
is treated as interest in accordance with GAAP less consolidated interest income
including interest earned on cash margin accounts with counterparties.

 

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its consolidated Subsidiaries for that period.

 

“Constellation Commodities Group” shall mean Constellation Energy Commodities
Group, Inc. (formerly known as Constellation Power Source, Inc.), a Delaware
corporation.

 

“Constellation Generation” shall mean Constellation Energy Nuclear Group, LLC
(formerly known as Constellation Nuclear, LLC), a Maryland limited liability
company.

 

“Convert”, “Conversion” and “Converted” each shall mean a conversion of
Borrowings of one Type into Borrowings of another Type, or the selection of a
new, or the renewal of the same, Interest Period for Eurodollar Borrowings
pursuant to the terms of this Agreement.

 

“Credit Documents” shall mean this Agreement, any Note, any Borrowing Request,
the Fee Letter and all other related agreements and documents issued or
delivered hereunder or thereunder or pursuant hereto or thereto.

 

“Defaulting Lender” shall mean any Lender that (i) has not made available to the
Administrative Agent such Lender’s ratable portion of a requested Borrowing
within three Business Days after the date due therefor in accordance with
Section 2.02(c), (ii) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its obligations under Section 2.02(c) or
(iii) is the subject of a bankruptcy, insolvency or similar proceeding.

 

“Designated Lender” shall mean a Defaulting Lender or a Downgraded Lender.

 

“Downgraded Lender” shall mean any Lender (i) the long-term, senior unsecured
Indebtedness of which is rated below BBB- by S&P, Baa3 by Moody’s or a
comparable rating by any other nationally-recognized rating agency, or (ii) that
is a Subsidiary of a Person that is the subject of a bankruptcy, insolvency or
similar proceeding.

 

“Domestic Lending Office” shall mean, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

6

--------------------------------------------------------------------------------


 

“Eligible Assignee” shall mean any of the following entities: (i) a financial
institution organized under the laws of the United States, or any State thereof,
and having total assets in excess of $1,000,000,000; and (ii) a financial
institution organized under the laws of any other country that is a member of
the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such financial institution is acting through a
branch or agency located in the United States.

 

“Equity-Preferred Securities” of any Person means (i) debt or preferred
securities that are mandatorily convertible or mandatorily exchangeable into
common shares of such Person and (ii) any other securities, however denominated,
including but not limited to trust originated preferred securities, (A) issued
by such Person or any Subsidiary of such Person, (B) that are not subject to
mandatory redemption or the underlying securities, if any, of which are not
subject to mandatory redemption, (C) that are perpetual or mature no less than
30 years from the date of issuance, (D) the indebtedness issued in connection
with which, including any guaranty, is subordinate in right of payment to the
unsecured and unsubordinated indebtedness of the issuer of such indebtedness or
guaranty, and (E) the terms of which permit the deferral of the payment of
interest or distributions thereon.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any successor statute) and the regulations
promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) which together with such Person is a single
employer within the meaning of Section 4001(b)(1) of ERISA or Section 414 of the
Code.

 

“ERISA Event” shall mean (i) (A) the occurrence of a Reportable Event or (B) the
satisfaction of the requirements of paragraph (1) of Section 4043(b) of ERISA
with respect to the Borrower or an ERISA Affiliate of the Borrower that is a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Title IV
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA of which the Borrower has actual knowledge will occur
with respect to such Title IV Plan within the following thirty (30) days;
(ii) the filing of an application for a minimum funding waiver with respect to a
Title IV Plan; (iii) the provision by the administrator of any Title IV Plan of
a notice of intent to terminate such Title IV Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (iv) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate of the Borrower
in the circumstances described in Section 4062(e) of ERISA; (v) the withdrawal
by the Borrower or any ERISA Affiliate of the Borrower from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (vi) the withdrawal by the Borrower or any ERISA
Affiliate of the Borrower from a Multiemployer Plan that results in a liability
to the Borrower or any ERISA Affiliate of the Borrower of at least $25,000,000;
(vii) the fulfillment of the conditions for the imposition of a lien under
Section 302(f) or 303(k) of ERISA or Section 430(k) of the Code with respect to
any Title IV Plan; (viii) the adoption of an amendment to a Title IV Plan
requiring the provision of security to such Title IV Plan pursuant to
Section 307 of ERISA, the provision of security pursuant to
Section 206(g)(5)(a) of ERISA or Section 436(f)(1) 

 

7

--------------------------------------------------------------------------------


 

of the Code, or the violation of Section 206(g) of ERISA or Section 436 of the
Code with respect to a Single Employer Plan, or Section 305 of ERISA or
Section 432 of the Code with respect to a Multiemployer Plan; (ix) the
institution by the PBGC of proceedings to terminate a Title IV Plan or the
appointment of a trustee to administer a Title IV Plan pursuant to Section 4042
of ERISA, or any other event or condition that constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan; or (x) the reorganization (as described in
Section 4241 of ERISA), the insolvency (as described in Section 4245 of ERISA)
or the termination of a Multiemployer Plan that results in a liability to the
Borrower or any ERISA Affiliate of the Borrower of at least $25,000,000.

 

“Eurocurrency Liabilities” shall have the meaning specified in Regulation D of
the Board, as in effect from time to time.

 

“Eurodollar Advance” shall mean an Advance that bears interest at the Eurodollar
Rate in accordance with the provisions of Article II.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Advances.

 

“Eurodollar Lending Office” shall mean, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto (or, if no such office is specified, its Domestic Lending
Office) or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” shall mean, for each Interest Period for each Eurodollar
Advance made as part of the same Borrowing, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on a
nationally recognized service such as Reuters Page LIBOR01 (or any successor
page) as displaying the London interbank offered rate for deposits in dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on such service, the applicable rate
shall be the arithmetic mean of all such rates.  If, for any reason, such rate
is not available, the term “Eurodollar Rate” shall mean, with respect to any
Eurodollar Advance for the Interest Period applicable thereto, the average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) that are offered by the Reference Banks deposits in dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period.

 

“Eurodollar Reserve Percentage” of any Lender for each Interest Period for each
Eurodollar Advance shall mean the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under Regulation D or other
regulations issued from time to time by the Board (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement, without benefit
of or credit for proration, exemptions or offsets) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

 

8

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning assigned to such term in Section 6.01.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upwards to the next 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day by
the Federal Reserve Bank of New York, or, if such rate is not so released for
any day which is a Business Day, the arithmetic average (rounded upwards to the
next 1/100th of 1%), as determined by the Administrative Agent, of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean that certain Fee Letter, dated August 26, 2008, as
amended, modified and supplemented from time to time, among the Borrower, RBS,
RBS GC, UBS Loan Finance LLC and UBS Securities LLC.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

 

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation of (i) the guaranteeing person or (ii) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (D) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (x) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (y) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.

 

9

--------------------------------------------------------------------------------


 

“Hazardous Substance” shall mean any waste, substance, or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau, or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

 

“Hostile Acquisition” shall mean any Target Acquisition involving a tender offer
or proxy contest that has not been recommended or approved by the board of
directors (or similar governing body) of the person that is the subject of such
Target Acquisition.  As used herein, “Target Acquisition” shall mean any
transaction, or any series of related transactions, by which the Borrower and/or
any of its Subsidiaries directly or indirectly (i) acquires any ongoing business
or all or substantially all of the assets of any Person or division thereof,
whether through purchase of assets, merger or otherwise, (ii) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of a
Person that has ordinary voting power for the election of directors or
(iii) otherwise acquires control of a more that 50% ownership interest in any
such Person.

 

“Indebtedness” shall mean, with respect to any Person at any date, without
duplication, (i) all indebtedness of such Person for borrowed money; (ii) all
obligations of such Person, issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business) which purchase price is due more
than one year from the date of incurrence of the obligation in respect thereof
or is evidenced by a note or other instrument; (iii) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit (to
the extent not collateralized with cash or Cash Equivalents), banker’s
acceptances and similar instruments (in each case, whether or not matured);
(iv) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments including obligations so evidenced incurred in
connection with the acquisition of property, assets or business; (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(vi) all Capitalized Lease Obligations, leverage leases, sale and leasebacks and
other similar lease arrangements of such Person in amounts that exceed
$25,000,000 in the aggregate; (vii) all Off-Balance Sheet Liabilities;
(viii) withdrawal liability incurred under ERISA to any Multiemployer Plan by
such Person or any ERISA Affiliate of such Person (ix) all indebtedness of
others of the type referred to in (i) through (viii) as to which such Person has
a Guarantee Obligation.

 

 “Interest Payment Date” shall mean, with respect to any Advance, the last day
of the Interest Period applicable thereto and, in the case of a Eurodollar
Advance with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date for such Advance had successive
Interest Periods of three months’ duration been applicable to any Advance and,
in addition, the date of any prepayment of each Advance or Conversion of any
Advance to an Advance of a different Type or having a new Interest Period.

 

“Interest Period” shall mean (i) as to any Eurodollar Advance, the period
commencing on the date of such Advance or the date of the Conversion of any
Advance into a Eurodollar Advance and ending on the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2 or 3 months thereafter, or

 

10

--------------------------------------------------------------------------------


 

such other period as the Borrower and all the Lenders may agree in any specific
instance and (ii) as to any Base Rate Advance, the period commencing on the date
of such Advance or the Conversion of any Advance into a Base Rate Advance and
ending on the earliest of (A) the Termination Date and (B) the date such Advance
is repaid, prepaid or Converted; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of Eurodollar
Advances only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day.

 

“Lender” shall have the meaning given such term in the preamble hereto.

 

“LIBOR Market Rate Spread” shall mean, for any Interest Period for any
Eurodollar Borrowing, 100% of the Borrower’s five-year credit default swap
spread (as obtained by the Administrative Agent from the Markit Group Limited
website) on the date two Business Days prior to the first day of such Interest
Period.  The Administrative Agent will determine the LIBOR Market Rate Spread no
later than 11:00 A.M. on the date two Business Days prior to the first day of
the Interest Period for any Eurodollar Borrowing; provided, however, that in the
event that the LIBOR Market Rate Spread for such Eurodollar Borrowing is not
available from Markit Group Limited two Business Days prior to the first day of
the Interest Period for such Eurodollar Borrowing, the Borrower, RBS (or any of
its Affiliates) and UBS Loan Finance LLC (or any of its Affiliates) shall
negotiate in good faith (for a period of up to 30 days after the credit default
swap spread becomes unavailable (such 30-day period, the “Negotiation Period”))
to agree on an alternative method for establishing the LIBOR Market Rate
Spread.  The LIBOR Market Rate Spread at any date of determination thereof that
falls during the Negotiation Period shall be based upon the then most recently
available quote of the credit default swap spread determined pursuant to the
first sentence of this definition.  If no such alternative method is agreed upon
during the Negotiation Period, the LIBOR Market Rate Spread as at any date of
determination after the end of the Negotiation Period shall be a rate per annum
equal to the greater of (i) 100% of the maximum Applicable Margin for Eurodollar
Advances and (ii) the average of the Borrower’s five-year credit default swap
spreads (as obtained by the Administrative Agent from the Markit Group Limited
website) during the 30 day period ending on the date on which such swap spread
was most recently available from Markit Group Limited.

 

“Lien” shall have the meaning specified in Section 5.02(a).

 

“Majority Lenders” shall mean Lenders having Commitments representing in excess
of 50% of the aggregate Commitments or, if the Commitments have been terminated,
Lenders holding Outstanding Credits representing in excess of 50% of the
Outstanding Credits.

 

“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.

 

“Margin Stock” shall have the meaning given such term under Regulation U of the
Board.

 

“Material Adverse Change” shall mean any event, development or circumstance that
has had a material adverse effect on (i) the transactions contemplated by this
Agreement, (ii) the

 

11

--------------------------------------------------------------------------------


 

financial condition or financial results of operations of the Borrower and its
Subsidiaries taken as a whole on a consolidated basis or (iii) the validity or
enforceability of any of the Credit Documents or the rights and remedies of the
Administrative Agent and the Lenders hereunder and thereunder.

 

“Material Subsidiary” shall mean (i) Constellation Commodities Group and
Constellation Generation and (ii) any Subsidiary of the Borrower (x) the assets
of which are equal to or greater than 30% of the consolidated assets (valued at
book value) of the Borrower and its Subsidiaries, taken as a whole, and (y) the
net income (determined in accordance with GAAP) of which is equal to or greater
than 25% of the net income of the Borrower and its Subsidiaries, taken as a
whole (initially determined as of the date hereof by reference to the audited
financial statements of the Borrower and its Subsidiaries delivered to the
Administrative Agent pursuant to Section 3.01(c)(v) and thereafter determined as
of the date annual audited financial statements of the Borrower and its
consolidated Subsidiaries are required to be delivered to the Administrative
Agent pursuant to Section 5.03(c)).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate of the
Borrower (i) is making or accruing an obligation to make contributions, or
(ii) within any of the preceding six plan years, made or accrued an obligation
to make contributions.

 

“Multiple Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate of the Borrower and for the employees of one or
more other Persons or (ii) was so maintained and in respect of which the
Borrower or any ERISA Affiliate of the Borrower would have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Net Proceeds” means, with respect to any Prepayment Event, (i) the cash
proceeds received in respect of such Prepayment Event including any cash
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received, and, in the case of a condemnation or similar event,
cash condemnation awards and similar cash payments, in each case net of (ii) the
sum of (A) all fees and expenses paid or reasonably estimated by the Borrower to
be payable by the Borrower or any of its Subsidiaries to third parties (other
than Affiliates of the Borrower) in connection with such Prepayment Event
(including customary legal, accounting and investment banking fees, commissions,
discounts, relocation fees and expenses, and any actual liabilities or losses in
respect of any condemnation or similar event or to pay amounts required to be
paid with such condemnation or similar payments under the terms of contractual
obligations then in effect), (B) in the case of a sale of an asset (including
pursuant to a sale and leaseback transaction) or a condemnation or similar
proceeding, the amount of all payments required to be made by the Borrower or
any of its Subsidiaries as a result of such event to repay Indebtedness (other
than the Advances) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (C) the amount of all taxes paid (or
reasonably estimated to be payable within the 12 months following such
Prepayment Event) by the Borrower and its Subsidiaries in connection

 

12

--------------------------------------------------------------------------------


 

with such Prepayment Event, and (D) any amount remitted in an escrow or any
reserves established by the Borrower and its Subsidiaries against liabilities
under any indemnification obligation or purchase price adjustment or otherwise
associated with such Prepayment Event, including pension and post-employment
benefit liabilities and liabilities related to environmental laws or against any
other contingent obligation related to such Prepayment Event, that, in each
case, are reasonably estimated to be payable within the 12 months following such
Prepayment Event (as determined in good faith by the chief financial officer or
treasurer of the Borrower).

 

“Non-U.S. Payee” shall have the meaning specified in Section 2.16(f).

 

“Note” shall mean a promissory note of the Borrower issued pursuant to
Section 2.05(e) at the request of a Lender, evidencing the Advances and in form
satisfactory to the Administrative Agent, as such promissory note may be
amended, modified, supplemented or replaced from time to time.

 

“Notice of Conversion” shall have the meaning assigned to that term in
Section 2.03(b).

 

“Off-Balance Sheet Liability” of a Person shall mean any of the following
obligations not appearing on such Person’s balance sheet (i) all lease
obligations, leveraged leases, sale and leasebacks and other similar lease
arrangements of such Person, (ii) any liability under any so called “synthetic
lease” transaction entered into by such Person, and (iii) any obligation arising
with respect to any other transaction if and to the extent that such obligation
is the functional equivalent of borrowing but that does not constitute a
liability on the balance sheet of such Person.

 

“Outstanding Credits” shall mean, on any date of determination, an amount equal
to the aggregate principal amount of all Advances outstanding on such date.

 

“Patriot Act” shall mean the USA Patriot Act (title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended or otherwise modified from time
to time.

 

“Patriot Act Disclosures” shall mean all documentation and other information
that the Administrative Agent or any Lender reasonably requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Securitization” shall mean (i) the transfer of the rights of BGE
under a qualified rate order to an Affiliate, (ii) the issuance of rate
stabilization bonds by an Affiliate of the BGE and (iii) the creation of Liens
on rate stabilization property to secure the payment of the rate stabilization
bonds by an Affiliate of BGE, as contemplated by Sections 7-520 et. seq. of the
Public Utility Companies Article of the Annotated Code of Maryland or any
successor provision of Maryland law.

 

13

--------------------------------------------------------------------------------


 

“Person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, joint stock company, trust, association, company,
partnership or government, or any agency or political subdivision thereof.

 

“Plan” shall mean any material “employee benefit plan” (as defined in
Section 3(3) of ERISA) maintained by the Borrower or any ERISA Affiliate of the
Borrower.

 

“Prepayment Event” means:

 

(i)            (a) the issuance by the Borrower or any of its Subsidiaries
(other than  BGE) of any equity, equity hybrid or equity-linked securities
(including, without limitation, Equity-Preferred Securities), other than any
such securities (1)  issued to the Borrower or a Subsidiary of the Borrower by a
Subsidiary of the Borrower, or (2) issued in connection with any employee
benefit or long-term equity plan or any shareholder investment plan, or (b) the
receipt by the Borrower or any Subsidiary of the Borrower of any capital
contribution, other than any such capital contribution by the Borrower or a
Subsidiary of the Borrower to a Subsidiary of the Borrower;

 

 (ii)          the incurrence by the Borrower or any of its Subsidiaries (other
than BGE) of any Indebtedness described in clause (i) or (iv) of the definition
thereof, other than (A) Indebtedness under commercial paper programs and credit
facilities (including this Agreement) in existence on the date hereof and in a
principal amount under each such program or facility not in excess of the
principal amount provided thereunder on the date hereof, including tax-exempt
financings, (B) extensions or refinancings of any Indebtedness outstanding on
the date hereof or otherwise described in clause (A), provided that the
principal amount of any such extended or refinanced Indebtedness shall not
exceed the principal amount of the Indebtedness so extended or refinanced plus
the amount of any prepayment premium, accrued or accreted amounts paid in
respect of such Indebtedness and customary fees and expenses related to such
refinancing, (C) Indebtedness secured by gas reserves not in excess of $80
million aggregate principal amount outstanding at any time, and (D) any other
Indebtedness described in clause (i) or (iv) of the definition thereof not in
excess of $100 million in aggregate principal amount outstanding at any time; or

 

(iii)          any sale (including pursuant to a sale and leaseback transaction)
of any property of the Borrower or any of its Subsidiaries (other than BGE) not
in the ordinary course of business (including, without limitation, the sale of
the Borrower’s global commodities business, London-based operations and power
generating facilities but excluding any sale of assets pursuant to the Put
Agreements), other than (A) sales of commodity contracts and similar rights and
(B) dispositions of assets resulting in aggregate Net Proceeds from all asset
dispositions after the date hereof not exceeding $200,000,000; and

 

(iv)          any taking of any property of the Borrower or any of its
Subsidiaries (other than BGE) under power of eminent domain or by condemnation
or similar proceeding, or any transfer of any such property in lieu of a
condemnation or similar taking thereof.

 

14

--------------------------------------------------------------------------------


 

“Put Agreements” shall mean (i) the Put Agreement, dated as of November 6, 2008,
among MidAmerican Energy Holdings Company, the Borrower, MEHC Merger Sub Inc.
and Constellation Power Source Generation Inc. and (ii) the Put Agreement, dated
as of November 6, 2008, among MidAmerican Energy Holdings Company, the Borrower,
MEHC Merger Sub Inc. and CER Generation II, LLC.

 

“RBS” shall have the meaning given such term in the preamble hereto.

 

“RBS GC” shall mean RBS Securities Corporation d/b/a RBS Greenwich Capital.

 

“Reference Banks” shall mean RBS and such other Lenders as are designated by the
Borrower.

 

“Reference Rating” by S&P or Moody’s shall mean, on any date of determination,
the most recently announced long-term, senior unsecured non-credit enhanced debt
rating of the Borrower issued by S&P or Moody’s, respectively.

 

“Register” shall have the meaning assigned to such term in Section 8.04(d).

 

“Reportable Event” shall mean any event described in Section 4043(c) of ERISA,
other than an event (excluding an event described in Section 4043(c)(1) relating
to tax disqualification) with respect to which the thirty (30) day notice
requirement of such section has been waived.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. or any successor thereto.

 

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate of the Borrower and for no employees of any
Person other than the Borrower or such ERISA Affiliate or (ii) was so maintained
and in respect of which the Borrower or any ERISA Affiliate of the Borrower
would have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

 

“Solvent” shall mean, with respect to any Person as of a particular date, that
on such date (i) such Person is able to pay its debts and contingent obligations
as they mature in the normal course of business, (ii) Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature in their ordinary
course and (iii) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage.  In computing the amount of contingent liabilities at
any time, it is intended that such liabilities will be computed at the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Indebtedness” of any Person shall mean all Indebtedness of such
Person and its Subsidiaries, excluding, however, (i) Indebtedness incurred in
connection with any Permitted Securitization, (ii) Equity-Preferred Securities
of such Person and its Subsidiaries not to exceed

 

15

--------------------------------------------------------------------------------


 

20% of Capitalization of such Person (calculated for purposes of this definition
without regard to any Equity-Preferred Securities of such Person and its
Subsidiaries) and (iii) commercial paper issued by such Person or such
Subsidiary and outstanding on any date of determination in an aggregate face
amount not exceeding the lesser of $1,000,000,000 and the sum of (x) cash and
(y) the value of Cash Equivalents, in each case, owned free and clear of any
Lien by such Person or Subsidiary on such date.

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which more than 50% of (i) the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether or not at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency) or (ii) other equity interest comparable to
that described in the preceding clause (i) is at the time directly or indirectly
owned by such Person, by such Person and one or more other Subsidiaries, or by
one or more other Subsidiaries.

 

“Termination Date” means the earlier to occur of (i) November 12, 2009 and
(ii) the date of termination or reduction in whole of the Commitments in
accordance with this Agreement.

 

“Title IV Plan” shall mean a Single Employer Plan, Multiemployer Plan or
Multiple Employer Plan.

 

“Type”, when used in respect of any Advance or Borrowing, shall refer to the
Rate by reference to which interest on such Advance or on the Advances
comprising such Borrowing is determined.  For purposes hereof, “Rate” shall mean
the Eurodollar Rate or the Base Rate.

 

“Unmatured Default” shall mean the occurrence and continuance of an event that,
with the giving of notice or lapse of time, or both, would constitute an Event
of Default.

 

“Unused Commitment” shall mean, for any period from the date hereof to the
Termination Date, the amount by which (i) the sum of the aggregate Commitments
exceeds (ii) the daily average sum for such period of the aggregate principal
amount of Outstanding Credits.

 

“Withdrawal Liability” shall have the meaning specified in Part 1 of Subtitle E
of Title IV of ERISA.

 


SECTION 1.02.  TERMS GENERALLY.


 

The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, however, that for purposes of
determining compliance with any covenant set forth in Article V, such terms
shall be construed in accordance with GAAP as in effect on the date hereof
applied

 

16

--------------------------------------------------------------------------------


 

on a basis consistent with the application used in preparing the audited
financial statements referred to in Section 4.01(f).

 


SECTION 1.03.  TIME.


 

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

 


ARTICLE II


THE ADVANCES


 


SECTION 2.01.  MAKING THE ADVANCES.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREIN SET FORTH, EACH LENDER
AGREES, SEVERALLY AND NOT JOINTLY, TO MAKE ADVANCES, AT ANY TIME AND FROM TIME
TO TIME UNTIL THE TERMINATION DATE, TO THE BORROWER IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED SUCH LENDER’S COMMITMENT MINUS AN
AMOUNT EQUAL TO SUCH LENDER’S COMMITMENT PERCENTAGE MULTIPLIED BY THE
OUTSTANDING CREDITS AT SUCH TIME.


 


(B)           AT NO TIME SHALL THE OUTSTANDING CREDITS EXCEED THE AGGREGATE
COMMITMENTS.  THE BORROWER AGREES TO PREPAY ADVANCES (SUBJECT TO PAYMENT OF THE
BREAKAGE FEE REQUIRED PURSUANT TO CLAUSE (II) OF SECTION 8.05(B) TO THE EXTENT
REQUIRED TO ENSURE COMPLIANCE WITH THIS PROVISION AT ALL TIMES.


 


(C)           NO MORE THAN TEN EURODOLLAR BORROWINGS SHALL BE OUTSTANDING AT ANY
ONE TIME.


 


(D)           WITHIN THE FOREGOING LIMITS, THE BORROWER MAY BORROW, PAY OR
PREPAY, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 2.10(A), AND REBORROW
ADVANCES HEREUNDER, ON AND AFTER THE DATE HEREOF AND PRIOR TO THE TERMINATION
DATE, SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS SET FORTH HEREIN.


 


SECTION 2.02.  THE ADVANCES.


 


(A)           EACH ADVANCE SHALL BE MADE AS PART OF A BORROWING CONSISTING OF
ADVANCES MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE
COMMITMENTS; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER TO MAKE ANY
ADVANCE SHALL NOT IN ITSELF RELIEVE ANY OTHER LENDER OF ITS OBLIGATION TO LEND
HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER TO MAKE ANY ADVANCE REQUIRED TO BE MADE BY SUCH
OTHER LENDER).  THE ADVANCES COMPRISING ANY BORROWING SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN
$5,000,000 (OR AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE REMAINING BALANCE OF
THE AVAILABLE COMMITMENTS).


 


(B)           EACH BORROWING SHALL BE COMPRISED ENTIRELY OF EURODOLLAR ADVANCES
OR BASE RATE ADVANCES, AS THE BORROWER MAY REQUEST PURSUANT TO SECTION 2.03. 
EACH LENDER MAY AT ITS OPTION MAKE ANY EURODOLLAR ADVANCE BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH ADVANCE;
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY SUCH ADVANCE IN ACCORDANCE WITH THE TERMS OF THIS

 

17

--------------------------------------------------------------------------------



 


AGREEMENT.  SUBJECT TO SECTION 2.01(C), BORROWINGS OF MORE THAN ONE TYPE MAY BE
OUTSTANDING AT THE SAME TIME.


 


(C)           EACH LENDER SHALL MAKE EACH ADVANCE TO BE MADE BY IT HEREUNDER ON
THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE
ADMINISTRATIVE AGENT IN NEW YORK, NEW YORK, NOT LATER THAN 12:00 NOON, AND THE
ADMINISTRATIVE AGENT SHALL, BY 2:00 P.M., CREDIT THE AMOUNTS SO RECEIVED TO THE
ACCOUNT OR ACCOUNTS SPECIFIED FROM TIME TO TIME IN ONE OR MORE NOTICES DELIVERED
BY THE BORROWER TO THE ADMINISTRATIVE AGENT OR, IF A BORROWING SHALL NOT OCCUR
ON SUCH DATE BECAUSE ANY CONDITION PRECEDENT HEREIN SPECIFIED SHALL NOT HAVE
BEEN MET, RETURN THE AMOUNTS SO RECEIVED TO THE RESPECTIVE LENDERS.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE TIME
OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT SUCH LENDER’S PORTION OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE
AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH THIS SUBSECTION (C) AND
THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE
TO THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT
SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE
AGENT, SUCH LENDER AND THE BORROWER (WITHOUT WAIVING ANY CLAIM AGAINST SUCH
LENDER FOR SUCH LENDER’S FAILURE TO MAKE SUCH PORTION AVAILABLE) SEVERALLY AGREE
TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE
ADMINISTRATIVE AGENT AT (I) IN THE CASE OF THE BORROWER, THE INTEREST RATE
APPLICABLE AT THE TIME TO THE ADVANCES COMPRISING SUCH BORROWING AND (II) IN THE
CASE OF SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE RATE; PROVIDED, HOWEVER, THAT
SHOULD BOTH THE BORROWER AND SUCH LENDER REPAY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THIS SENTENCE, THE ADMINISTRATIVE AGENT WILL FORTHWITH RETURN
THE AMOUNT IN EXCESS OF THE PORTION DUE TO IT UNDER THIS SENTENCE TO THE
BORROWER.  IF SUCH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT SUCH
CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S ADVANCE AS PART
OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.


 


SECTION 2.03.  BORROWING AND CONVERSION PROCEDURES.


 


(A)           IN ORDER TO REQUEST A BORROWING, THE BORROWER SHALL HAND DELIVER
OR TELECOPY TO THE ADMINISTRATIVE AGENT A DULY COMPLETED BORROWING REQUEST
(A) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 10:00 A.M. THREE
BUSINESS DAYS BEFORE SUCH BORROWING, AND (B) IN THE CASE OF A BASE RATE
BORROWING, NOT LATER THAN 10:00 A.M. ON THE BUSINESS DAY OF SUCH BORROWING. 
SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL IN EACH CASE SPECIFY (I) WHETHER THE
BORROWING THEN BEING REQUESTED IS TO COMPRISE EURODOLLAR ADVANCES OR BASE RATE
ADVANCES; (II) THE DATE OF SUCH BORROWING (WHICH SHALL BE A BUSINESS DAY) AND
THE AMOUNT THEREOF; AND (III) IF SUCH BORROWING IS TO BE A EURODOLLAR BORROWING,
THE INTEREST PERIOD WITH RESPECT THERETO, WHICH SHALL NOT END AFTER THE
TERMINATION DATE.  IF NO ELECTION AS TO THE TYPE OF BORROWING IS SPECIFIED IN
ANY SUCH NOTICE, THEN THE REQUESTED BORROWING SHALL BE A BASE RATE BORROWING. 
IF NO INTEREST PERIOD WITH RESPECT TO ANY EURODOLLAR BORROWING IS SPECIFIED IN
ANY SUCH NOTICE, THEN THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST
PERIOD OF ONE MONTH’S DURATION.


 


(B)           THE BORROWER MAY ON ANY BUSINESS DAY, BY DELIVERING A NOTICE OF
CONVERSION (A “NOTICE OF CONVERSION”) TO THE ADMINISTRATIVE AGENT NOT LATER THAN
10:00 A.M. ON THE THIRD

 

18

--------------------------------------------------------------------------------



 


BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED CONVERSION, AND SUBJECT TO THE
PROVISIONS OF SECTIONS 2.08 AND 2.12, CONVERT ANY BORROWING OF ONE TYPE OR FOR
ONE INTEREST PERIOD INTO A BORROWING OF ANOTHER TYPE OR FOR ANOTHER INTEREST
PERIOD; PROVIDED, HOWEVER, THAT ANY CONVERSION OF ANY EURODOLLAR BORROWING SHALL
BE MADE ON, AND ONLY ON, THE LAST DAY OF AN INTEREST PERIOD.  EACH SUCH NOTICE
OF CONVERSION SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO AND SHALL,
WITHIN THE RESTRICTIONS SPECIFIED ABOVE, SPECIFY (I) THE DATE OF SUCH
CONVERSION, (II) THE BORROWINGS TO BE CONVERTED, (III) IF SUCH CONVERSION WILL
RESULT IN A EURODOLLAR BORROWING, THE DURATION OF THE INTEREST PERIOD FOR SUCH
EURODOLLAR BORROWING, AND (IV) THE AGGREGATE AMOUNT OF BORROWINGS PROPOSED TO BE
CONVERTED.  IF THE BORROWER SHALL NOT HAVE PROVIDED A NOTICE OF CONVERSION WITH
RESPECT TO ANY EURODOLLAR BORROWING ON OR PRIOR TO 10:00 A.M. ON THE THIRD
BUSINESS DAY PRIOR TO THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, IN
THE CASE OF A CONVERSION TO OR IN RESPECT OF EURODOLLAR ADVANCES, OR IF AN EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE THIRD BUSINESS DAY PRIOR
TO THE LAST DAY OF THE INTEREST PERIOD WITH RESPECT TO ANY EURODOLLAR BORROWING,
THE ADMINISTRATIVE AGENT WILL FORTHWITH SO NOTIFY THE BORROWER AND THE LENDERS
AND SUCH BORROWING WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING
INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE BORROWING.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY, NO BORROWING SHALL BE REQUESTED OR CONVERTED IF THE INTEREST PERIOD
WITH RESPECT THERETO WOULD END AFTER THE TERMINATION DATE.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY ADVISE THE LENDERS OF ANY NOTICE GIVEN PURSUANT TO THIS
SECTION 2.03 AND OF EACH LENDER’S PORTION OF THE REQUESTED BORROWING OR
CONVERSION.


 


SECTION 2.04.  FEES


 


(A)           COMMITMENT FEE.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE PRO RATA BENEFIT OF THE LENDERS, A COMMITMENT FEE EQUAL TO THE
COMMITMENT FEE RATE IN EFFECT FROM TIME TO TIME MULTIPLIED BY THE AGGREGATE
AMOUNT OF THE UNUSED COMMITMENTS FROM TIME TO TIME, PAYABLE IN ARREARS ON THE
LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER DURING THE TERM OF SUCH
LENDER’S COMMITMENT (COMMENCING ON DECEMBER 31, 2008) AND ON THE TERMINATION
DATE.  THE COMMITMENT FEE SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF
DAYS ELAPSED OVER A YEAR OF 360 DAYS.


 


(B)           STEP-UP FEE.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT,
FOR THE PRO RATA BENEFIT OF THE LENDERS, A FEE EQUAL TO 0.25% OF THE COMMITMENTS
(REGARDLESS OF USAGE) ON DECEMBER 31, 2008, MARCH 31, 2009, JUNE 30, 2009 AND
SEPTEMBER 30, 2009, PAYABLE ON EACH SUCH DATE.


 


(C)           YEAR-END 2008 FUNDING FEE.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE PRO RATA BENEFIT OF THE LENDERS, A FEE EQUAL TO
2.0% OF THE LARGEST PRINCIPAL AMOUNT OF OUTSTANDING CREDITS ON ANY DAY DURING
THE PERIOD FROM THE DATE HEREOF THROUGH (AND INCLUDING) DECEMBER 31, 2008,
PAYABLE ON DECEMBER 31, 2008.


 


(D)           ADDITIONAL FEES.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT, FOR ITS OWN ACCOUNT, SUCH OTHER FEES AS ARE REQUIRED TO BE PAID TO IT
UNDER THE FEE LETTER.

 

19

--------------------------------------------------------------------------------


 


(E)           NONREFUNDABLE.  ONCE PAID, NONE OF THE COMMITMENT FEES OR OTHER
FEES PROVIDED FOR IN THIS SECTION 2.04 SHALL BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.


 


SECTION 2.05.  REPAYMENT OF ADVANCES; EVIDENCE OF INDEBTEDNESS.


 


(A)           THE OUTSTANDING PRINCIPAL BALANCE OF EACH ADVANCE, TOGETHER WITH
ACCRUED AND UNPAID INTEREST THEREON, SHALL BE DUE AND PAYABLE ON THE TERMINATION
DATE.


 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS TO SUCH LENDER RESULTING FROM
EACH ADVANCE MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER
THIS AGREEMENT.


 


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL
RECORD (I) THE AMOUNT OF EACH ADVANCE MADE HEREUNDER, THE TYPE OF EACH ADVANCE
MADE AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE
THEREOF.


 


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
SUBSECTIONS (B) AND (C) OF THIS SECTION 2.05 SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER
OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF THE BORROWER TO REPAY THE ADVANCES
AND INTEREST THEREON IN ACCORDANCE WITH THEIR TERMS.


 


(E)           ANY LENDER MAY REQUEST THAT ITS ADVANCES BE EVIDENCED BY A NOTE. 
IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A
NOTE PAYABLE TO THE ORDER OF SUCH LENDER.  THEREAFTER, THE ADVANCES EVIDENCED BY
SUCH NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ANY
ASSIGNMENT PURSUANT TO SECTION 8.04) BE REPRESENTED BY ONE OR MORE NOTES PAYABLE
TO THE ORDER OF THE PAYEE NAMED THEREIN OR ANY ASSIGNEE PURSUANT TO
SECTION 8.04, EXCEPT TO THE EXTENT THAT ANY SUCH LENDER OR ASSIGNEE SUBSEQUENTLY
RETURNS ANY SUCH NOTE FOR CANCELLATION AND REQUESTS THAT SUCH ADVANCES ONCE
AGAIN BE EVIDENCED AS DESCRIBED IN SUBSECTIONS (A) AND (B) ABOVE.


 


SECTION 2.06.  INTEREST.


 


(A)           SUBJECT TO THE PROVISIONS OF SUBSECTION (D) BELOW AND SECTIONS
2.07, 2.08 AND 2.12, THE ADVANCES COMPRISING EACH EURODOLLAR BORROWING SHALL
BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A
YEAR OF 360 DAYS) AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE GREATER OF THE APPLICABLE
MARGIN AND THE LIBOR MARKET RATE SPREAD.


 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 2.07, THE ADVANCES COMPRISING
EACH BASE RATE BORROWING SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE
ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365/366 DAYS, AS THE CASE MAY BE,
FOR PERIODS DURING WHICH THE BASE RATE IS

 

20

--------------------------------------------------------------------------------



 


DETERMINED BY REFERENCE TO RBS’S PRIME RATE AND 360 DAYS FOR OTHER PERIODS) AT A
RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE MARGIN.


 


(C)           INTEREST ON EACH ADVANCE SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE TO SUCH ADVANCE EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT.


 


(D)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER ANY COSTS ACTUALLY INCURRED BY SUCH LENDER THAT ARE ATTRIBUTABLE
TO SUCH LENDER’S COMPLIANCE WITH REGULATIONS OF THE BOARD REQUIRING THE
MAINTENANCE OF RESERVES WITH RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR
INCLUDING EUROCURRENCY LIABILITIES.  SUCH COSTS SHALL BE PAID TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER IN THE FORM OF ADDITIONAL
INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR ADVANCE OF SUCH
LENDER, FROM THE DATE SUCH ADVANCE IS MADE UNTIL SUCH PRINCIPAL AMOUNT IS PAID
IN FULL, AT AN INTEREST RATE PER ANNUM EQUAL AT ALL TIMES TO THE REMAINDER
OBTAINED BY SUBTRACTING (I) THE EURODOLLAR RATE FOR THE INTEREST PERIOD FOR SUCH
ADVANCE FROM (II) THE RATE OBTAINED BY DIVIDING SUCH EURODOLLAR RATE BY A
PERCENTAGE EQUAL TO 100% MINUS THE EURODOLLAR RESERVE PERCENTAGE OF SUCH LENDER
FOR SUCH INTEREST PERIOD, PAYABLE ON EACH INTEREST PAYMENT DATE FOR SUCH
ADVANCE.  SUCH ADDITIONAL INTEREST SHALL BE DETERMINED BY SUCH LENDER AND
NOTIFIED TO THE BORROWER THROUGH THE ADMINISTRATIVE AGENT AT LEAST TWO BUSINESS
DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT DATE, PROVIDED, THAT FAILURE TO SO
NOTIFY THE BORROWER SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO
REQUEST AND RECEIVE ADDITIONAL INTEREST UNDER THIS SUBSECTION (D).  A
CERTIFICATE AS TO THE AMOUNT OF SUCH ADDITIONAL INTEREST, SUBMITTED TO THE
BORROWER AND THE ADMINISTRATIVE AGENT BY SUCH LENDER, SHALL BE CONCLUSIVE AND
BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.  EACH LENDER CLAIMING ANY
ADDITIONAL INTEREST PAYABLE PURSUANT TO THIS SUBSECTION SHALL USE REASONABLE
EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO FILE ANY
CERTIFICATE OR DOCUMENT REASONABLY REQUESTED IN WRITING BY THE BORROWER OR TO
CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A
FILING OR CHANGE WOULD AVOID THE NEED FOR OR REDUCE THE AMOUNT OF ANY SUCH
ADDITIONAL INTEREST THAT MAY THEREAFTER BE DUE AND PAYABLE AND WOULD NOT, IN THE
GOOD FAITH DETERMINATION OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH
LENDER.


 


SECTION 2.07.  DEFAULT INTEREST.


 

If and for so long as an Event of Default shall have occurred and be continuing,
each Advance outstanding hereunder shall bear interest at the rate otherwise
applicable to such Advance plus 2%.  Without limiting the foregoing, if the
Borrower shall default in the payment of any amount becoming due hereunder
(other than the principal amount of any Advance), whether by scheduled maturity,
notice of prepayment, acceleration or otherwise, the Borrower shall on demand
from time to time from the Administrative Agent pay interest, to the extent
permitted by law, on such defaulted amount up to (but not including) the date of
actual payment (after as well as before judgment) at a rate per annum (computed
as provided in Section 2.06(b)) equal to the Base Rate plus 2%.

 


SECTION 2.08.  ALTERNATE RATE OF INTEREST.


 

In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined (i) that dollar deposits in the
principal amounts of the Eurodollar Advances

 

21

--------------------------------------------------------------------------------


 

comprising such Borrowing are not generally available in the London interbank
market or (ii) that reasonable means do not exist for ascertaining the
Eurodollar Rate, the Administrative Agent shall, as soon as practicable
thereafter, give telecopy notice of such determination to the Borrower and the
Lenders.  In the event of any such determination under clause (i) or (ii) above,
until the Administrative Agent shall have advised the Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (x) any
request by the Borrower for a Eurodollar Borrowing pursuant to Section 2.03
shall be deemed to be a request for a Base Rate Borrowing and (y) each
Eurodollar Advance then outstanding will automatically, on the last day of the
then applicable Interest Period therefor, Convert into a Base Rate Advance.  In
the event the Majority Lenders notify the Administrative Agent that the rates at
which dollar deposits are being offered will not adequately and fairly reflect
the cost to such Lenders of making or maintaining Eurodollar Advances during any
Interest Period, the Administrative Agent shall notify the Borrower of such
notice and until the Majority Lenders shall have advised the Administrative
Agent that the circumstances giving rise to such notice no longer exist, (A) any
request by the Borrower for a Eurodollar Borrowing shall be deemed a request for
a Base Rate Borrowing and (B) each Eurodollar Advance then outstanding will
automatically, on the last day of the then applicable Interest Period therefor,
Convert into a Base Rate Advance.  Each determination by the Administrative
Agent hereunder shall be made in good faith and shall be conclusive absent
manifest error; provided that the Administrative Agent shall, upon request,
provide to the Borrower a certificate setting forth in reasonable detail the
basis for such determination.

 


SECTION 2.09.  TERMINATION AND REDUCTION OF COMMITMENTS; COMMITMENT INCREASE.


 


(A)           THE COMMITMENTS SHALL AUTOMATICALLY TERMINATE ON THE TERMINATION
DATE.  IN ADDITION, THE COMMITMENTS SHALL AUTOMATICALLY AND PERMANENTLY REDUCE
BY AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF ANY PREPAYMENT REQUIRED UNDER
SECTION 2.10(C) OR (D) ON THE DATE SPECIFIED FOR SUCH PREPAYMENT (REGARDLESS OF
WHETHER ANY ADVANCES ARE OUTSTANDING ON SUCH DATE).


 


(B)           UPON AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, THE BORROWER MAY AT ANY TIME IN WHOLE
PERMANENTLY TERMINATE, OR FROM TIME TO TIME IN PART PERMANENTLY REDUCE, THE
COMMITMENTS; PROVIDED, HOWEVER, THAT (I) EACH PARTIAL REDUCTION OF THE
COMMITMENTS SHALL BE IN AN INTEGRAL MULTIPLE OF $1,000,000 AND IN A MINIMUM
PRINCIPAL AMOUNT OF $5,000,000 AND (II) NO SUCH TERMINATION OR REDUCTION SHALL
BE MADE THAT WOULD REDUCE THE AGGREGATE COMMITMENTS TO AN AMOUNT (A) LESS THAN
THE OUTSTANDING CREDITS ON THE DATE OF SUCH TERMINATION OR REDUCTION (AFTER
GIVING EFFECT TO SECTIONS 2.10(B), (C) AND (D)) OR (B) LESS THAN $25,000,000,
UNLESS THE RESULT OF SUCH TERMINATION OR REDUCTION REFERRED TO IN THIS CLAUSE
(B) IS TO REDUCE THE AGGREGATE COMMITMENTS TO $0.  THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF ANY NOTICE GIVEN PURSUANT TO THIS
SECTION 2.09(B) AND OF EACH LENDER’S PORTION OF ANY SUCH TERMINATION OR
REDUCTION OF THE AGGREGATE COMMITMENTS.


 


(C)           EACH REDUCTION IN THE COMMITMENTS HEREUNDER SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  THE BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS, ON THE
DATE OF EACH TERMINATION OR REDUCTION OF THE COMMITMENTS, THE COMMITMENT FEE
PAYABLE ON THE UNUSED COMMITMENTS (IF ANY) UNDER

 

22

--------------------------------------------------------------------------------



 


SECTION 2.04(A) SO TERMINATED OR REDUCED ACCRUED THROUGH THE DATE OF SUCH
TERMINATION OR REDUCTION.


 


(D)           THE BORROWER MAY TERMINATE IN FULL THE COMMITMENT OF ANY
DESIGNATED LENDER BY GIVING NOTICE OF SUCH TERMINATION TO SUCH DESIGNATED LENDER
AND THE ADMINISTRATIVE AGENT; PROVIDED THAT (I) AT THE TIME OF SUCH TERMINATION,
(X) NO EVENT OF DEFAULT OR UNMATURED DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING (OR THE MAJORITY LENDERS SHALL HAVE CONSENTED TO SUCH TERMINATION),
AND (Y) NO ADVANCES SHALL BE OUTSTANDING, AND (II) CONCURRENTLY WITH ANY
SUBSEQUENT PAYMENT OF INTEREST OR OF FEES UNDER SECTION 2.04(A) TO THE LENDERS
WITH RESPECT TO ANY PERIOD BEFORE THE TERMINATION OF THE COMMITMENT OF SUCH
DESIGNATED LENDER, THE BORROWER SHALL PAY TO SUCH DESIGNATED LENDER ITS RATABLE
SHARE (BASED UPON ITS PRO RATA SHARE BEFORE GIVING EFFECT TO SUCH TERMINATION)
OF SUCH INTEREST OR FEES, AS APPLICABLE.  THE TERMINATION OF THE COMMITMENT OF A
DEFAULTING LENDER PURSUANT TO THIS SECTION 2.09(D) SHALL NOT BE DEEMED TO BE A
WAIVER OF ANY RIGHT THAT THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER MAY HAVE AGAINST SUCH DEFAULTING LENDER.


 


SECTION 2.10.  PREPAYMENT.


 


(A)           OPTIONAL PREPAYMENT.  THE BORROWER SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING, IN WHOLE OR IN PART, UPON
GIVING TELECOPY NOTICE (OR TELEPHONE NOTICE PROMPTLY CONFIRMED BY TELECOPY) TO
THE ADMINISTRATIVE AGENT: (I) BEFORE 10:00 A.M. THREE BUSINESS DAYS PRIOR TO
PREPAYMENT, IN THE CASE OF EURODOLLAR ADVANCES, AND (II) BEFORE 10:00 A.M. ONE
BUSINESS DAY PRIOR TO PREPAYMENT, IN THE CASE OF BASE RATE ADVANCES; PROVIDED,
HOWEVER, THAT EACH PARTIAL PREPAYMENT SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.  EACH NOTICE OF PREPAYMENT
UNDER THIS SUBSECTION (A) SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL
AMOUNT OF EACH BORROWING (OR PORTION THEREOF) TO BE PREPAID, SHALL BE
IRREVOCABLE AND SHALL COMMIT THE BORROWER TO PREPAY SUCH BORROWING (OR PORTION
THEREOF) BY THE AMOUNT STATED THEREIN ON THE DATE STATED THEREIN.


 


(B)           MANDATORY PREPAYMENT OF EXCESS OUTSTANDING CREDITS.  IF AT ANY
TIME THE AGGREGATE OUTSTANDING CREDITS EXCEED THE AGGREGATE COMMITMENTS, THE
BORROWER SHALL PAY OR PREPAY SO MUCH OF THE BORROWINGS AS SHALL BE NECESSARY IN
ORDER THAT THE OUTSTANDING CREDITS WILL NOT EXCEED THE COMMITMENTS.


 


(C)           MANDATORY PREPAYMENT UPON ASSET DISPOSITIONS. WITHIN TWO BUSINESS
DAYS AFTER NET PROCEEDS ARE RECEIVED BY OR ON BEHALF OF THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER IN RESPECT OF ANY ASSET DISPOSITION, THE BORROWER
SHALL PREPAY ADVANCES IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO 25% OF SUCH NET
PROCEEDS; PROVIDED, HOWEVER, THAT THE BORROWER MAY DEFER PREPAYMENTS UNDER THIS
SUBSECTION (C) UNTIL THE BORROWER AND ITS SUBSIDIARIES HAVE RECEIVED NET
PROCEEDS IN RESPECT OF ASSET DISPOSITIONS THAT WOULD RESULT IN A PREPAYMENT OF
ADVANCES UNDER THIS SUBSECTION (C) IN A PRINCIPAL AMOUNT OF AT LEAST $5,000,000.


 


(D)           OTHER PREPAYMENT EVENTS. WITHIN TWO BUSINESS DAYS AFTER ANY NET
PROCEEDS ARE RECEIVED BY OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER IN RESPECT OF ANY PREPAYMENT EVENT (EXCEPT AN ASSET DISPOSITION), THE
BORROWER SHALL PREPAY ADVANCES IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH
NET PROCEEDS.

 

23

--------------------------------------------------------------------------------



 


(E)           GENERAL.  ALL PREPAYMENTS UNDER THIS SECTION 2.10 SHALL BE SUBJECT
TO SECTION 8.05(B) BUT OTHERWISE WITHOUT PREMIUM OR PENALTY.  ALL PREPAYMENTS
UNDER THIS SECTION 2.10 SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE
PRINCIPAL AMOUNT BEING PREPAID TO THE DATE OF PAYMENT.


 


SECTION 2.11.  RESERVE REQUIREMENTS; CHANGE IN CIRCUMSTANCES.


 


(A)           NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF AFTER THE DATE OF
THIS AGREEMENT THE ENACTMENT OF ANY NEW LAW OR REGULATION, OR ANY CHANGE IN
APPLICABLE EXISTING LAW OR REGULATION, OR IN THE INTERPRETATION OR
ADMINISTRATION OF THE FOREGOING BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF (WHETHER OR NOT HAVING THE FORCE OF
LAW), SHALL CHANGE THE BASIS OF TAXATION OF PAYMENTS TO ANY LENDER HEREUNDER
(EXCEPT FOR CHANGES IN RESPECT OF TAXES ON THE OVERALL NET INCOME OF SUCH LENDER
OR ITS LENDING OFFICE IMPOSED BY THE JURISDICTION IN WHICH SUCH LENDER’S
PRINCIPAL EXECUTIVE OFFICE OR LENDING OFFICE IS LOCATED), OR SHALL RESULT IN THE
IMPOSITION, MODIFICATION OR APPLICABILITY OF ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF OR
CREDIT EXTENDED BY ANY LENDER, OR SHALL RESULT IN THE IMPOSITION ON ANY LENDER
OR THE LONDON INTERBANK MARKET OF ANY OTHER CONDITION AFFECTING THIS AGREEMENT,
SUCH LENDER’S COMMITMENT OR ANY ADVANCE MADE BY SUCH LENDER, AND THE RESULT OF
ANY OF THE FOREGOING SHALL BE TO INCREASE THE COST TO SUCH LENDER OF MAKING OR
MAINTAINING ANY ADVANCE OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR
RECEIVABLE BY SUCH LENDER HEREUNDER (WHETHER OF PRINCIPAL, INTEREST OR
OTHERWISE) BY AN AMOUNT DEEMED IN GOOD FAITH BY SUCH LENDER TO BE MATERIAL, THEN
THE BORROWER SHALL, UPON RECEIPT OF THE NOTICE AND CERTIFICATE PROVIDED FOR IN
SECTION 2.11(C), PROMPTLY PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS WILL COMPENSATE SUCH LENDER FOR SUCH ADDITIONAL COSTS INCURRED OR REDUCTION
SUFFERED.


 


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION AFTER THE
DATE HEREOF OF ANY LAW, RULE, REGULATION OR GUIDELINE ARISING OUT OF THE
JULY 1988 REPORT OF THE BASEL COMMITTEE ON BANKING REGULATIONS AND SUPERVISORY
PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF CAPITAL MEASUREMENT AND CAPITAL
STANDARDS,” OR THE ADOPTION AFTER THE DATE HEREOF OF ANY OTHER LAW, RULE,
REGULATION OR GUIDELINE REGARDING CAPITAL ADEQUACY, OR ANY CHANGE IN ANY OF THE
FOREGOING OR IN THE INTERPRETATION OR ADMINISTRATION OF ANY OF THE FOREGOING BY
ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER (OR ANY
LENDING OFFICE OF SUCH LENDER) OR ANY LENDER’S HOLDING COMPANY WITH ANY REQUEST
OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW)
OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH
LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT, SUCH
LENDER’S COMMITMENT OR THE ADVANCES MADE BY SUCH LENDER PURSUANT HERETO TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH
RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED IN GOOD FAITH BY SUCH LENDER TO
BE MATERIAL, THEN FROM TIME TO TIME SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER FOR ANY SUCH REDUCTION SUFFERED WILL BE PAID BY THE
BORROWER TO SUCH LENDER.


 


(C)           A CERTIFICATE OF EACH LENDER SETTING FORTH SUCH AMOUNT OR AMOUNTS
AS SHALL BE NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY AS
SPECIFIED IN SUBSECTION (A) OR (B) 

 

24

--------------------------------------------------------------------------------



 


ABOVE, AS THE CASE MAY BE, AND CONTAINING AN EXPLANATION IN REASONABLE DETAIL OF
THE MANNER IN WHICH SUCH AMOUNT OR AMOUNTS SHALL HAVE BEEN DETERMINED, SHALL BE
DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
BORROWER SHALL PAY EACH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE
DELIVERED BY IT WITHIN 10 DAYS AFTER ITS RECEIPT OF THE SAME.  EACH LENDER SHALL
GIVE PROMPT NOTICE TO THE BORROWER OF ANY EVENT OF WHICH IT HAS KNOWLEDGE,
OCCURRING AFTER THE DATE HEREOF, THAT IT HAS DETERMINED WILL REQUIRE
COMPENSATION BY THE BORROWER PURSUANT TO THIS SECTION 2.11.  IF ANY SUCH LAW,
RULE, REGULATION, GUIDELINE OR OTHER CHANGE OR CONDITION DESCRIBED IN THIS
SECTION 2.11 SHALL LATER BE HELD BY A COURT OF COMPETENT JURISDICTION TO BE
INVALID OR INAPPLICABLE TO THE BORROWER OR SUCH LENDER, SUCH LENDER SHALL
PROMPTLY REFUND TO THE BORROWER ANY AMOUNTS PREVIOUSLY PAID BY THE BORROWER TO
SUCH LENDER PURSUANT TO THIS SECTION 2.11.


 


(D)           FAILURE ON THE PART OF ANY LENDER TO DEMAND COMPENSATION FOR ANY
INCREASED COSTS OR REDUCTION IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN
RETURN ON CAPITAL WITH RESPECT TO ANY PERIOD SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S RIGHT TO DEMAND COMPENSATION WITH RESPECT TO SUCH PERIOD OR ANY
OTHER PERIOD; PROVIDED THAT SUCH LENDER SHALL NOT BE ENTITLED TO DEMAND
COMPENSATION HEREUNDER IF SUCH DEMAND IS MADE MORE THAN 90 DAYS FOLLOWING THE
LATER OF SUCH LENDER’S INCURRENCE OR SUFFERANCE THEREOF AND SUCH LENDER’S ACTUAL
KNOWLEDGE OF THE EVENT GIVING RISE TO SUCH LENDER’S RIGHTS UNDER THIS SECTION. 
THE PROTECTION OF THIS SECTION SHALL BE AVAILABLE TO EACH LENDER REGARDLESS OF
ANY POSSIBLE CONTENTION OF THE INVALIDITY OR INAPPLICABILITY OF THE LAW, RULE,
REGULATION, GUIDELINE OR OTHER CHANGE OR CONDITION THAT SHALL HAVE OCCURRED OR
BEEN IMPOSED.


 


(E)           EACH LENDER AGREES THAT IT WILL DESIGNATE A DIFFERENT LENDING
OFFICE IF SUCH DESIGNATION WILL AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF,
SUCH COMPENSATION AND WILL NOT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, BE
DISADVANTAGEOUS TO SUCH LENDER.


 


SECTION 2.12.  CHANGE IN LEGALITY.


 


(A)           NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE INTRODUCTION
OF, OR ANY CHANGE IN, ANY LAW OR REGULATION OR IN THE INTERPRETATION THEREOF BY
ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE ADMINISTRATION OR INTERPRETATION
THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE OR MAINTAIN ANY EURODOLLAR
ADVANCE OR TO GIVE EFFECT TO ITS OBLIGATIONS AS CONTEMPLATED HEREBY WITH RESPECT
TO ANY EURODOLLAR ADVANCE, THEN, BY WRITTEN NOTICE TO THE BORROWER AND TO THE
ADMINISTRATIVE AGENT, SUCH LENDER MAY:


 

(I)                            DECLARE THAT EURODOLLAR ADVANCES WILL NOT
THEREAFTER BE MADE BY SUCH LENDER HEREUNDER, WHEREUPON ANY REQUEST FOR A
EURODOLLAR BORROWING SHALL, AS TO SUCH LENDER ONLY, BE DEEMED A REQUEST FOR A
BASE RATE ADVANCE UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN (ANY
LENDER DELIVERING SUCH A DECLARATION HEREBY AGREEING TO WITHDRAW SUCH
DECLARATION PROMPTLY UPON DETERMINING THAT SUCH EVENT OF ILLEGALITY NO LONGER
EXISTS); AND

 

(II)                           REQUIRE THAT ALL OUTSTANDING EURODOLLAR ADVANCES
MADE BY IT BE CONVERTED TO BASE RATE ADVANCES, IN WHICH EVENT ALL SUCH
EURODOLLAR ADVANCES SHALL BE AUTOMATICALLY CONVERTED TO BASE RATE ADVANCES AS OF
THE EFFECTIVE DATE OF SUCH NOTICE AS PROVIDED IN SUBSECTION (B) BELOW.

 

25

--------------------------------------------------------------------------------


 

Prior to any Lender giving notice to the Borrower under this Section 2.12, such
Lender shall use reasonable efforts to change the jurisdiction of its Applicable
Lending Office, if such change would avoid such event of illegality and would
not, in the sole reasonable determination of such Lender, be otherwise
disadvantageous to such Lender.  In the event any Lender shall exercise its
rights under (i) or (ii) above, all payments and prepayments of principal that
would otherwise have been applied to repay the Eurodollar Advances that would
have been made by such Lender or the Converted Eurodollar Advances of such
Lender shall instead be applied to repay the Base Rate Advances made by such
Lender in lieu of, or resulting from the Conversion of, such Eurodollar
Advances.

 


(B)           FOR PURPOSES OF THIS SECTION 2.12, A NOTICE BY ANY LENDER SHALL BE
EFFECTIVE AS TO EACH EURODOLLAR ADVANCE, IF LAWFUL, ON THE LAST DAY OF THE
INTEREST PERIOD CURRENTLY APPLICABLE TO SUCH EURODOLLAR ADVANCE; IN ALL OTHER
CASES SUCH NOTICE SHALL BE EFFECTIVE ON THE DATE OF RECEIPT.


 


SECTION 2.13.  PRO RATA TREATMENT.


 

Except as required under Section 2.09(d), 2.12 or 2.16, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Advances, each payment of commitment fees, each reduction of the Commitments
and each Conversion of any Advance shall be allocated pro rata among the Lenders
in accordance with their respective Commitments (or, if such Commitments shall
have expired or been terminated, in accordance with the respective Outstanding
Credits of the Lenders).  Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.

 


SECTION 2.14.  SHARING OF SETOFFS.


 

Each Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any
Advance, in any case as a result of which the unpaid principal portion of its
Advances shall be proportionately less than the unpaid principal portion of the
Advances of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Advances of such
other Lender, so that the aggregate unpaid principal amount of the Advances and
participations in the Advances held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Advances then
outstanding as the principal amount of its Advances prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Advances outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.14 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest.  The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in an

 

26

--------------------------------------------------------------------------------


 

Advance deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made an Advance in the amount of such participation.

 


SECTION 2.15.  PAYMENTS.


 


(A)           THE BORROWER SHALL MAKE EACH PAYMENT (INCLUDING PRINCIPAL OF OR
INTEREST ON ANY BORROWING, ANY FEES OR OTHER AMOUNTS) HEREUNDER WITHOUT SETOFF,
COUNTERCLAIM, DEFENSE, RECOUPMENT OR OTHER DEDUCTION FROM AN ACCOUNT IN THE
UNITED STATES NOT LATER THAN 12:00 NOON ON THE DATE WHEN DUE IN DOLLARS TO THE
ADMINISTRATIVE AGENT AT ITS OFFICES SPECIFIED IN SECTION 8.01, IN IMMEDIATELY
AVAILABLE FUNDS.


 


(B)           WHENEVER ANY PAYMENT (INCLUDING PRINCIPAL OF OR INTEREST ON ANY
BORROWING, ANY FEES OR OTHER AMOUNTS) HEREUNDER SHALL BECOME DUE, OR OTHERWISE
WOULD OCCUR, ON A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT MAY BE MADE ON
THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE
BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, IF APPLICABLE.


 


SECTION 2.16.  TAXES.


 


(A)           ANY AND ALL PAYMENTS OF PRINCIPAL AND INTEREST ON ANY OUTSTANDING
CREDIT, OR OF ANY FEES OR INDEMNITY OR EXPENSE REIMBURSEMENTS BY THE BORROWER
HEREUNDER (“BORROWER PAYMENTS”) SHALL BE MADE, IN ACCORDANCE WITH SECTION 2.15,
FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL CURRENT OR FUTURE UNITED
STATES FEDERAL, STATE AND LOCAL TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR
WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT TO SUCH BORROWER PAYMENTS, BUT
ONLY TO THE EXTENT REASONABLY ATTRIBUTABLE TO SUCH BORROWER PAYMENTS, EXCLUDING
(I) INCOME TAXES IMPOSED ON THE NET INCOME OF THE ADMINISTRATIVE AGENT OR ANY
LENDER AND (II) FRANCHISE TAXES IMPOSED ON THE NET INCOME OF THE ADMINISTRATIVE
AGENT OR ANY LENDER, IN EACH CASE BY THE JURISDICTION UNDER THE LAWS OF WHICH
THE ADMINISTRATIVE AGENT OR SUCH LENDER IS ORGANIZED OR DOING BUSINESS THROUGH
OFFICES OR BRANCHES LOCATED THEREIN, OR ANY POLITICAL SUBDIVISION THEREOF (ALL
SUCH NONEXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND
LIABILITIES, COLLECTIVELY OR INDIVIDUALLY, “TAXES”).  IF THE BORROWER SHALL BE
REQUIRED TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO
THE ADMINISTRATIVE AGENT OR ANY LENDER, (I) THE SUM PAYABLE SHALL BE INCREASED
BY THE AMOUNT (AN “ADDITIONAL AMOUNT”) NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 2.16), THE ADMINISTRATIVE AGENT OR SUCH LENDER (AS THE CASE
MAY BE) SHALL RECEIVE AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO
SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND
(III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)           IN ADDITION, THE BORROWER SHALL PAY TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW ANY CURRENT OR FUTURE STAMP OR
DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES OR SIMILAR
LEVIES THAT ARISE FROM ANY PAYMENT MADE HEREUNDER OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR THE
FEE LETTER (SUCH TAXES BEING “OTHER TAXES”).

 

27

--------------------------------------------------------------------------------


 


(C)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
LENDER (AS THE CASE MAY BE) FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES WITH
RESPECT TO BORROWER PAYMENTS PAID BY SUCH PERSON, AND ANY LIABILITY (INCLUDING
PENALTIES, INTEREST AND EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES AND
EXPENSES)) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES
OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED BY THE RELEVANT UNITED STATES
GOVERNMENTAL AUTHORITY.  A CERTIFICATE SETTING FORTH AND CONTAINING AN
EXPLANATION IN REASONABLE DETAIL OF THE MANNER IN WHICH SUCH AMOUNT SHALL HAVE
BEEN DETERMINED AND THE AMOUNT OF SUCH PAYMENT OR LIABILITY PREPARED BY A LENDER
OR THE ADMINISTRATIVE AGENT ON THEIR BEHALF, ABSENT MANIFEST ERROR, SHALL BE
FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.  SUCH INDEMNIFICATION SHALL BE
MADE WITHIN 30 DAYS AFTER THE DATE THE ADMINISTRATIVE AGENT OR THE LENDER, AS
THE CASE MAY BE, MAKES WRITTEN DEMAND THEREFOR.  IF ANY TAXES OR OTHER TAXES FOR
WHICH THE ADMINISTRATIVE AGENT OR ANY LENDER HAS RECEIVED INDEMNIFICATION FROM
THE BORROWER HEREUNDER SHALL BE FINALLY DETERMINED TO HAVE BEEN INCORRECTLY OR
ILLEGALLY ASSERTED AND ARE REFUNDED TO THE ADMINISTRATIVE AGENT OR SUCH LENDER,
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, SHALL PROMPTLY
FORWARD TO THE BORROWER ANY SUCH REFUNDED AMOUNT.


 


(D)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT WITHIN 30 DAYS, AFTER THE
DATE OF ANY PAYMENT OF TAXES OR OTHER TAXES BY THE BORROWER TO THE RELEVANT
UNITED STATES GOVERNMENTAL AUTHORITY, THE BORROWER WILL DELIVER TO THE
ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO IN SECTION 8.01, THE ORIGINAL
OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH UNITED STATES GOVERNMENTAL
AUTHORITY EVIDENCING PAYMENT THEREOF.


 


(E)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT CONTAINED
HEREIN, THE AGREEMENTS AND OBLIGATIONS CONTAINED IN THIS SECTION 2.16 SHALL
SURVIVE THE PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ON ALL ADVANCES
MADE HEREUNDER.


 


(F)            EACH OF THE ADMINISTRATIVE AGENT AND EACH LENDER THAT IS
ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE UNITED STATES, ANY
STATE THEREOF OR THE DISTRICT OF COLUMBIA (A “NON-U.S. PAYEE”) SHALL DELIVER TO
THE BORROWER AND THE ADMINISTRATIVE AGENT TWO COPIES OF EITHER UNITED STATES
INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR APPLICABLE SUCCESSOR
FORMS, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. PAYEE CLAIMING
COMPLETE EXEMPTION FROM, OR REDUCED RATE OF, UNITED STATES FEDERAL WITHHOLDING
TAX ON PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT.  SUCH FORMS SHALL BE
DELIVERED BY EACH NON-U.S. PAYEE ON OR BEFORE THE DATE IT BECOMES A PARTY TO
THIS AGREEMENT (OR, IN THE CASE OF ANY LENDER THAT BECOMES A PARTY TO THIS
AGREEMENT PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE (A “TRANSFEREE”), ON OR PRIOR
TO THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND ACCEPTANCE) AND ON OR BEFORE THE
DATE, IF ANY, SUCH NON-U.S. PAYEE CHANGES ITS APPLICABLE LENDING OFFICE BY
DESIGNATING A DIFFERENT LENDING OFFICE (A “NEW LENDING OFFICE”).  IN ADDITION,
EACH NON-U.S. PAYEE SHALL DELIVER SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR
INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S. PAYEE. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2.16(F), A NON-U.S. PAYEE
SHALL NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS SECTION 2.16(F) THAT
SUCH NON-U.S. PAYEE IS NOT LEGALLY ABLE TO DELIVER.


 


(G)           THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY NON-U.S.
PAYEE, OR TO PAY ANY ADDITIONAL AMOUNTS TO ANY NON-U.S. PAYEE, IN RESPECT OF
UNITED STATES FEDERAL, STATE OR LOCAL WITHHOLDING TAX PURSUANT TO SUBSECTION
(A) OR (C) ABOVE TO THE EXTENT THAT (I) THE OBLIGATION TO WITHHOLD AMOUNTS WITH
RESPECT TO UNITED STATES FEDERAL, STATE OR LOCAL WITHHOLDING TAX EXISTED ON

 

28

--------------------------------------------------------------------------------



 


THE DATE SUCH NON-U.S. PAYEE BECAME A PARTY TO THIS AGREEMENT (OR, IN THE CASE
OF A TRANSFEREE, ON THE EFFECTIVE DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT
TO WHICH SUCH TRANSFEREE BECOMES A LENDER) OR, WITH RESPECT TO PAYMENTS TO A NEW
LENDING OFFICE, THE DATE SUCH NON-U.S. PAYEE DESIGNATED SUCH NEW LENDING OFFICE
WITH RESPECT TO AN ADVANCE; PROVIDED, HOWEVER, THAT THIS CLAUSE (I) SHALL NOT
APPLY TO ANY LENDER THAT BECOMES A LENDER OR NEW LENDING OFFICE THAT BECOMES A
NEW LENDING OFFICE AS A RESULT OF AN ASSIGNMENT OR DESIGNATION MADE AT THE
REQUEST OF THE BORROWER; AND PROVIDED FURTHER, HOWEVER, THAT THIS CLAUSE
(I) SHALL NOT APPLY TO THE EXTENT THE INDEMNITY PAYMENT OR ADDITIONAL AMOUNTS
ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY LENDER THROUGH A NEW LENDING OFFICE
WOULD BE ENTITLED TO RECEIVE (WITHOUT REGARD TO THIS CLAUSE (I)) DO NOT EXCEED
THE INDEMNITY PAYMENT OR ADDITIONAL AMOUNTS THAT THE PERSON MAKING THE
ASSIGNMENT OR TRANSFER TO SUCH LENDER, THE ADMINISTRATIVE AGENT OR SUCH LENDER
MAKING THE DESIGNATION OF SUCH NEW LENDING OFFICE WOULD HAVE BEEN ENTITLED TO
RECEIVE IN THE ABSENCE OF SUCH ASSIGNMENT, TRANSFER OR DESIGNATION OR (II) THE
OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS OR SUCH INDEMNITY PAYMENTS WOULD NOT
HAVE ARISEN BUT FOR A FAILURE BY SUCH NON-U.S. PAYEE TO COMPLY WITH THE
PROVISIONS OF SUBSECTION (G) ABOVE OR (I) BELOW.


 


(H)           ANY OF THE ADMINISTRATIVE AGENT OR ANY LENDER CLAIMING ANY
INDEMNITY PAYMENT OR ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION 2.16
SHALL USE REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS)
TO FILE ANY CERTIFICATE OR DOCUMENT REASONABLY REQUESTED IN WRITING BY THE
BORROWER OR TO CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE
MAKING OF SUCH A FILING OR CHANGE WOULD AVOID THE NEED FOR OR REDUCE THE AMOUNT
OF ANY SUCH INDEMNITY PAYMENT OR ADDITIONAL AMOUNTS THAT MAY THEREAFTER ACCRUE
AND WOULD NOT, IN THE GOOD FAITH DETERMINATION OF THE ADMINISTRATIVE AGENT OR
SUCH LENDER (AS THE CASE MAY BE), BE OTHERWISE DISADVANTAGEOUS TO SUCH PERSON. 
SUBJECT ALWAYS TO SECTION 2.16(I), ANY OF THE ADMINISTRATIVE AGENT OR ANY LENDER
CLAIMING ANY INDEMNITY PAYMENT OR ADDITIONAL AMOUNT PAYABLE PURSUANT TO THIS
SECTION 2.16 SHALL, UPON REQUEST OF THE BORROWER, USE REASONABLE EFFORTS
(CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO OBTAIN A REFUND OF ANY
TAX OR OTHER TAX GIVING RISE TO SUCH INDEMNITY PAYMENT OR ADDITIONAL AMOUNT
PAYABLE AND SHALL PAY ANY REFUND (AFTER DEDUCTION OF ANY TAX OR OTHER TAX PAID
OR PAYABLE BY THE ADMINISTRATIVE AGENT OR SUCH LENDER AS A RESULT OF SUCH
REFUND), NOT EXCEEDING THE INCREASED AMOUNT PAID BY THE BORROWER PURSUANT TO
THIS SECTION 2.16, TO THE BORROWER, PROVIDED, HOWEVER, THAT (I) THE
ADMINISTRATIVE AGENT OR LENDER, AS THE CASE MAY BE, SHALL NOT BE OBLIGATED TO
DISCLOSE TO THE BORROWER ANY INFORMATION REGARDING ITS TAX AFFAIRS OR
COMPUTATIONS AND (II) NOTHING IN THIS SECTION 2.16(H) SHALL INTERFERE WITH THE
RIGHT OF THE ADMINISTRATIVE AGENT OR SUCH LENDER TO ARRANGE ITS TAX AFFAIRS AS
IT DEEMS APPROPRIATE.


 


(I)            NOTHING CONTAINED IN THIS SECTION 2.16 SHALL REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE TO THE BORROWER ANY OF ITS
TAX RETURNS (OR ANY OTHER INFORMATION) THAT IT DEEMS TO BE CONFIDENTIAL OR
PROPRIETARY.


 


SECTION 2.17.  ASSIGNMENT OF COMMITMENTS UNDER CERTAIN CIRCUMSTANCES.


 

In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.11 or 2.12, or the Borrower shall be required to make
additional payments to the Administrative Agent or any Lender under
Section 2.16, or any Lender shall become a Designated Lender, the Borrower shall
have the right, at its own expense, upon notice to the Administrative Agent and
such Lender, to require such Lender to transfer and assign without

 

29

--------------------------------------------------------------------------------


 

recourse (in accordance with and subject to the restrictions contained in
Section 8.04) all such Lender’s interests, rights and obligations under this
Agreement and the other Credit Documents to another financial institution
approved by the Administrative Agent (which approval shall not be unreasonably
withheld. and such approval is not required by the Borrower if an Event of
Default has occurred and is continuing), which financial institution shall
assume such obligations; provided that (i) at the time of such assignment no
Event of Default and no Unmatured Default shall have occurred and be continuing,
(ii) the Borrower shall pay to the assigning Lender all amounts (if any) then
due and payable to such Lender under Sections 2.11 and 2.16, (iii)  no such
assignment shall conflict with any law, rule or regulation or order of any
governmental authority and (iv) the assignee or the Borrower, as the case may
be, shall pay to the assignor in immediately available funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Advances made by such assignor hereunder and all other amounts accrued for its
account or owed to it hereunder.

 


ARTICLE III


CONDITIONS OF LENDING


 


SECTION 3.01.  CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT.


 

This Agreement shall not be effective, and the Lenders shall have no obligation
to make the Advances in connection with the Initial Borrowing, unless and until
the following conditions precedent shall have been satisfied:

 


(A)           THE BORROWER SHALL HAVE PAID ALL FEES PAYABLE HEREUNDER OR UNDER
THE FEE LETTER TO THE EXTENT DUE AND PAYABLE INCURRED THROUGH (AND FOR WHICH
STATEMENTS HAVE BEEN PROVIDED PRIOR TO) THE DATE OF THE INITIAL BORROWING.


 


(B)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4.01 SHALL
BE TRUE AND CORRECT ON AND AS OF SUCH DATE WITH THE SAME EFFECT AS THOUGH MADE
ON SUCH DATE.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING, EACH
DATED THE SAME DAY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND (EXCEPT IN THE CASE OF THE NOTES) IN SUFFICIENT COPIES
FOR EACH LENDER:


 

(I)                            DULY EXECUTED COPIES OF (A) THIS AGREEMENT
EXECUTED BY THE BORROWER AND THE LENDERS AND (B) ANY NOTE REQUESTED BY A LENDER
DULY EXECUTED BY THE BORROWER IN FAVOR OF SUCH LENDER.

 

(II)                           CERTIFIED COPIES OF THE ARTICLES OR CERTIFICATE
OF INCORPORATION AND BYLAWS OF THE BORROWER, TOGETHER WITH ALL AMENDMENTS AND
MODIFICATIONS THERETO AS OF THE DATE OF DELIVERY AND A CERTIFICATE OF GOOD
STANDING FOR THE BORROWER ISSUED BY THE SECRETARY OF STATE OF THE STATE OF ITS
INCORPORATION.

 

(III)                          CERTIFIED COPIES (A) OF THE RESOLUTIONS OF THE
BOARD OF DIRECTORS OF THE BORROWER GRANTING AUTHORITY TO THE BORROWER’S OFFICERS
TO EXECUTE FINANCING OR CREDIT ARRANGEMENTS, (B) OF ALL DOCUMENTS EVIDENCING
OTHER NECESSARY CORPORATE ACTION AND GOVERNMENTAL APPROVALS WITH RESPECT TO THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER

 

30

--------------------------------------------------------------------------------


 

OF THE CREDIT DOCUMENTS AND (C) TRUE AND CORRECT COPIES OF THE PUT AGREEMENTS,
WHICH SHALL BE IN FULL FORCE AND EFFECT.

 

(IV)                          A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT
SECRETARY OF THE BORROWER CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE
OFFICERS OF THE BORROWER AUTHORIZED TO SIGN THIS AGREEMENT AND THE OTHER
DOCUMENTS TO BE DELIVERED BY THE BORROWER HEREUNDER.

 

(V)                           A SOLVENCY CERTIFICATE OF THE CHIEF FINANCIAL
OFFICER OR TREASURER OF THE BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT F
HERETO.

 

(VI)                          COPIES OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 4.01(F).

 

(VII)                         AN OPINION OR OPINIONS FROM COUNSEL FOR THE
BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO, AND SUCH OTHER OPINIONS
AS ANY LENDER, THROUGH THE ADMINISTRATIVE AGENT, MAY REASONABLY REQUEST.

 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY
TO IT THAT THE REFERENCE RATING BY S&P IS NOT LOWER THAN BBB (ON “CREDITWATCH”
WITH DEVELOPING IMPLICATIONS) AND THE REFERENCE RATING BY MOODY’S IS NOT LOWER
THAN BAA2 (UNDER REVIEW FOR POSSIBLE DOWNGRADE).


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL PATRIOT ACT
DISCLOSURES REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER NO FEWER THAN
THREE BUSINESS DAYS PRIOR TO THE DATE HEREOF.


 


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
APPROVALS, OPINIONS AND DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST AS TO THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS
AGREEMENT OR THE FINANCIAL CONDITION, PROPERTIES, OPERATIONS OR PROSPECTS OF THE
BORROWER.


 


SECTION 3.02.  CONDITIONS PRECEDENT TO EACH BORROWING.


 

The obligation of each Lender to make Advances to be made by it (including the
initial Advance to be made by it) in connection with any Borrowing shall be
subject to the further conditions precedent that on the date of such Borrowing:

 


(A)           THE FOLLOWING STATEMENTS SHALL BE TRUE (AND EACH OF THE GIVING OF
THE APPLICABLE NOTICE OR REQUEST BY THE BORROWER WITH RESPECT TO SUCH BORROWING
AND THE ACCEPTANCE OF SUCH BORROWING SHALL CONSTITUTE A REPRESENTATION AND
WARRANTY BY THE BORROWER THAT, ON THE DATE OF SUCH BORROWING, SUCH STATEMENTS
ARE TRUE):


 

(I)                            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTION 4.01 (OTHER THAN THOSE SET FORTH IN THE LAST SENTENCE OF SUBSECTION
(F) AND IN SUBSECTION (M) THEREOF) ARE CORRECT ON AND AS OF THE DATE OF SUCH
BORROWING, BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE
APPLICATION OF THE PROCEEDS THEREFROM, AS THOUGH MADE ON AND AS OF SUCH DATE;
AND

 

(II)                           NO EVENT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT FROM SUCH BORROWING, OR FROM THE APPLICATION OF THE PROCEEDS THEREFROM,
THAT CONSTITUTES AN EVENT OF

 

31

--------------------------------------------------------------------------------


 

DEFAULT OR, EXCEPT IN THE CASE OF A BORROWING THAT WOULD NOT INCREASE THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING CREDITS, AN UNMATURED DEFAULT.

 


(B)           THE BORROWER SHALL HAVE FURNISHED TO THE ADMINISTRATIVE AGENT SUCH
OTHER APPROVALS, OPINIONS OR DOCUMENTS AS ANY LENDER, THROUGH THE ADMINISTRATIVE
AGENT, MAY REASONABLY REQUEST AS TO THE LEGALITY, VALIDITY, BINDING EFFECT OR
ENFORCEABILITY OF THIS AGREEMENT OR THE FINANCIAL CONDITION, PROPERTIES,
OPERATIONS OR PROSPECTS OF THE BORROWER AND ITS SUBSIDIARIES.


 


SECTION 3.03.  RELIANCE ON CERTIFICATES.


 

The Lenders and the Administrative Agent shall be entitled to rely conclusively
upon the certificates delivered from time to time by officers of Borrower as to
the names, incumbency, authority and signatures of the respective Persons named
therein until such time as the Administrative Agent may receive a replacement
certificate, in form acceptable thereto, from an officer of the Borrower
identified to the Administrative Agent as having authority to deliver such
certificate, setting forth the names and true signatures of the officers and
other representatives of the Borrower thereafter authorized to act on behalf of
the Borrower.

 


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.01.  REPRESENTATIONS AND WARRANTIES OF THE BORROWER.


 

The Borrower represents and warrants as follows:

 


(A)           THE BORROWER (I) IS A CORPORATION DULY INCORPORATED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MARYLAND (II) IS
DULY QUALIFIED AND IN GOOD STANDING AS A FOREIGN CORPORATION AUTHORIZED TO DO
BUSINESS IN EVERY JURISDICTION WHERE THE FAILURE TO SO QUALIFY RESULTS IN A
MATERIAL ADVERSE CHANGE AND (III) HAS THE REQUISITE CORPORATE POWER AND
AUTHORITY TO OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED
AND AS PROPOSED TO BE CONDUCTED.


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY ARE WITHIN THE
BORROWER’S CORPORATE POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION, AND DO NOT CONTRAVENE (I) THE BORROWER’S CHARTER OR BY-LAWS OR
(II) ANY LAW OR ANY MATERIAL CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING THE
BORROWER OR ITS SUBSIDIARIES, AND DO NOT RESULT IN OR REQUIRE THE CREATION OF
ANY LIEN UPON OR WITH RESPECT TO ANY OF THE BORROWER’S PROPERTIES.


 


(C)           THE BORROWER (I) POSSESSES GOOD AND MARKETABLE TITLE TO ALL OF ITS
PROPERTIES AND ASSETS, AND (II) OWNS OR POSSESSES ALL LICENSES AND PERMITS
NECESSARY FOR THE OPERATION BY IT OF ITS BUSINESS AS CURRENTLY CONDUCTED.


 


(D)           NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY IS REQUIRED FOR
THE DUE EXECUTION, DELIVERY OR PERFORMANCE BY THE BORROWER OF THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY.

 

32

--------------------------------------------------------------------------------



 


(E)           THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A
PARTY HAVE BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER AND ARE THE LEGAL,
VALID AND BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE AGAINST THE BORROWER
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT TO THE EXTENT THAT ENFORCEMENT
MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


 


(F)            THE (I) AUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND
ITS SUBSIDIARIES AS AT DECEMBER 31, 2007, AND THE RELATED AUDITED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE
FISCAL YEAR THEN ENDED (COPIES OF WHICH HAVE BEEN FURNISHED TO EACH LENDER),
(II) UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES
AS OF SEPTEMBER 30, 2008 AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF
INCOME AND CASH FLOWS FOR THE NINE MONTHS THEN ENDED (COPIES OF WHICH HAVE BEEN
FURNISHED TO EACH LENDER) AND (III) EACH OF THE FINANCIAL STATEMENTS DELIVERED
BY THE BORROWER PURSUANT TO SECTION 5.03(B) AND SECTION 5.03(C) HEREOF FAIRLY
PRESENT (SUBJECT, IN THE CASE OF SUCH UNAUDITED FINANCIAL STATEMENTS, TO
YEAR-END ADJUSTMENTS) THE FINANCIAL CONDITION OF BORROWER AND ITS SUBSIDIARIES
AS AT SUCH DATES AND THE RESULTS OF THE OPERATIONS OF BORROWER AND ITS
SUBSIDIARIES FOR THE PERIODS ENDED ON SUCH DATES, ALL IN ACCORDANCE WITH GAAP. 
SINCE DECEMBER 31, 2007, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE.


 


(G)           THE BORROWER IS NOT ENGAGED IN THE BUSINESS OF EXTENDING CREDIT
FOR THE PURPOSE OF BUYING OR CARRYING MARGIN STOCK, AND NO PROCEEDS OF ANY
ADVANCE WILL BE USED TO BUY OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT TO
OTHERS FOR THE PURPOSE OF BUYING OR CARRYING ANY MARGIN STOCK.  AFTER THE MAKING
OF EACH ADVANCE, MARGIN STOCK WILL CONSTITUTE LESS THAN 25 PERCENT OF THE ASSETS
OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS.


 


(H)           THE BORROWER IS NOT IN VIOLATION OF, AND NO CONDITION EXISTS THAT
WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE A VIOLATION BY THE
BORROWER OF, THE MARGIN REGULATIONS.


 


(I)            THE BORROWER HAS FILED OR CAUSED TO BE FILED ALL MATERIAL
FEDERAL, STATE AND LOCAL TAX RETURNS THAT TO ITS KNOWLEDGE ARE REQUIRED TO BE
FILED BY IT, AND HAS PAID OR CAUSED TO BE PAID ALL MATERIAL TAXES SHOWN TO BE
DUE AND PAYABLE ON SUCH RETURNS OR ON ANY ASSESSMENTS RECEIVED BY IT.


 


(J)            THE BORROWER IS IN COMPLIANCE WITH ALL LAWS (INCLUDING ERISA AND
ENVIRONMENTAL LAWS), RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY
APPLICABLE TO IT, EXCEPT TO THE EXTENT THAT THE BORROWER’S FAILURE TO SO COMPLY
DOES NOT RESULT IN A MATERIAL ADVERSE CHANGE.


 


(K)           EXCEPT AS DOES NOT RESULT IN A MATERIAL ADVERSE CHANGE, THE
BORROWER AND EACH ERISA AFFILIATE OF THE BORROWER (I) HAVE NOT INCURRED ANY
LIABILITY TO THE PBGC (OTHER THAN FOR THE PAYMENT OF CURRENT PREMIUMS THAT ARE
NOT PAST DUE) WITH RESPECT TO ANY TITLE IV PLAN, (II) HAVE NOT INCURRED ANY
WITHDRAWAL LIABILITY, AND (III) HAVE NOT BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR HAS BEEN
TERMINATED WITHIN THE MEANING OF TITLE IV OF ERISA.


 


(L)            EXCEPT AS DOES NOT RESULT IN A MATERIAL ADVERSE CHANGE, NO ERISA
EVENT HAS OCCURRED.

 

33

--------------------------------------------------------------------------------



 


(M)          EXCEPT AS DISCLOSED IN THE BORROWER’S ANNUAL REPORT ON FORM 10-K
FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007, ITS QUARTERLY REPORT ON FORM 10-Q
FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2008, AND ALL PERIODIC REPORTS ON
FORM 8-K FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PRIOR TO THE DATE
HEREOF, COPIES OF EACH OF WHICH HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT,
THERE IS NO PENDING OR, TO THE BORROWER’S KNOWLEDGE, THREATENED ACTION OR
PROCEEDING AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES BEFORE ANY COURT,
GOVERNMENTAL AGENCY OR ARBITRATOR, WHICH MATERIALLY ADVERSELY AFFECTS THE
FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE, OR
THE ENFORCEABILITY AGAINST THE BORROWER OF THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS TO WHICH IT IS A PARTY.


 


(N)           THE BORROWER IS NOT AN “INVESTMENT COMPANY” OR A COMPANY
“CONTROLLED” BY AN “INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.


 


(O)           THE PROCEEDS OF THE ADVANCES HEREUNDER WILL BE USED IN ACCORDANCE
WITH SECTION 5.01(H).


 


(P)           THE BORROWER HAS NO SECURED INDEBTEDNESS.


 


(Q)           THE BORROWER IS NOT IN DEFAULT IN ANY RESPECT UNDER ANY CONTRACT,
LEASE, LOAN AGREEMENT, INDENTURE, MORTGAGE, SECURITY AGREEMENT OR OTHER
AGREEMENT OR OBLIGATION TO WHICH IT IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES
IS BOUND, WHICH DEFAULT RESULTS IN A MATERIAL ADVERSE CHANGE.  NO UNMATURED
DEFAULT OR EVENT OF DEFAULT PRESENTLY EXISTS AND IS CONTINUING.


 


(R)            THE BORROWER IS, AND ON AND AFTER THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL BE, SOLVENT.


 


(S)           NEITHER THIS AGREEMENT NOR ANY FINANCIAL STATEMENTS DELIVERED TO
THE LENDERS NOR ANY OTHER DOCUMENT, CERTIFICATE OR STATEMENT FURNISHED TO THE
LENDERS BY OR ON BEHALF OF THE BORROWER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED
THEREIN OR HEREIN, TAKEN AS A WHOLE, NOT MISLEADING.


 


(T)            SINCE THE DATE HEREOF THERE HAS BEEN NO CHANGE TO THE CHARTER OR
BY-LAWS OF THE BORROWER THAT MATERIALLY ADVERSELY AFFECTS THE RIGHTS OF THE
LENDERS.


 


ARTICLE V


COVENANTS OF THE BORROWER


 


SECTION 5.01.  AFFIRMATIVE COVENANTS.


 

The Borrower covenants that it will, and, other than in subsections (f) and
(h) below, will cause each Material Subsidiary to, so long as any amount owing
hereunder shall remain unpaid or any Lender shall have any Commitment hereunder,
unless the Majority Lenders shall otherwise consent in writing:

 


(A)           PAYMENT OF TAXES, ETC.  PAY AND DISCHARGE ALL TAXES, ASSESSMENTS
AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS INCOME OR
PROFITS, OR UPON ANY

 

34

--------------------------------------------------------------------------------



 


PROPERTIES BELONGING TO IT, PRIOR TO THE DATE ON WHICH PENALTIES ATTACH THERETO,
AND ALL LAWFUL CLAIMS THAT, IF UNPAID, MIGHT BECOME A LIEN UPON ANY OF ITS
PROPERTIES OR RESULT IN A MATERIAL ADVERSE CHANGE; PROVIDED IT SHALL NOT BE
REQUIRED TO PAY ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM THAT IS BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS.


 


(B)           PERFORMANCE AND COMPLIANCE WITH OTHER AGREEMENTS.  PERFORM AND
COMPLY WITH EACH OF THE MATERIAL PROVISIONS OF EACH MATERIAL INDENTURE, CREDIT
AGREEMENT, CONTRACT OR OTHER AGREEMENT BY WHICH IT IS BOUND, NON-PERFORMANCE OR
NON-COMPLIANCE WITH WHICH RESULTS IN A MATERIAL ADVERSE CHANGE, EXCEPT MATERIAL
CONTRACTS OR OTHER AGREEMENTS BEING CONTESTED IN GOOD FAITH.


 


(C)           PRESERVATION OF CORPORATE EXISTENCE, CONDUCT OF BUSINESS, ETC. 
PRESERVE AND MAINTAIN ITS CORPORATE EXISTENCE IN THE JURISDICTION OF ITS
INCORPORATION, AND QUALIFY AND REMAIN QUALIFIED AS A FOREIGN CORPORATION IN GOOD
STANDING IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS NECESSARY OR
DESIRABLE IN VIEW OF ITS BUSINESS AND OPERATIONS OR THE OWNERSHIP OF ITS
PROPERTIES, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED DOES NOT RESULT IN A
MATERIAL ADVERSE CHANGE.


 


(D)           COMPLIANCE WITH LAWS, BUSINESS AND PROPERTIES.  COMPLY WITH THE
REQUIREMENTS OF ALL APPLICABLE LAWS (INCLUDING ERISA AND ENVIRONMENTAL LAWS),
RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY, NON-COMPLIANCE WITH
WHICH RESULTS IN A MATERIAL ADVERSE CHANGE, EXCEPT LAWS, RULES, REGULATIONS AND
ORDERS BEING CONTESTED IN GOOD FAITH.  AT ALL TIMES MAINTAIN AND PRESERVE ALL
PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS AND KEEP SUCH PROPERTY IN GOOD
REPAIR, WORKING ORDER AND CONDITION AND FROM TIME TO TIME MAKE, OR CAUSE TO BE
MADE, ALL NEEDFUL AND PROPER REPAIRS, RENEWALS, ADDITIONS, IMPROVEMENTS AND
REPLACEMENTS THERETO NECESSARY IN ORDER THAT THE BUSINESS CARRIED ON IN
CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED AT ALL TIMES AS CURRENTLY
CONDUCTED.


 


(E)           MAINTENANCE OF INSURANCE.  MAINTAIN INSURANCE IN EFFECT AT ALL
TIMES IN SUCH AMOUNTS AND COVERING SUCH RISKS AS ARE USUALLY CARRIED BY
COMPANIES OF A SIMILAR SIZE, ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR
PROPERTIES IN THE SAME GENERAL GEOGRAPHICAL AREA IN WHICH THE BORROWER OR SUCH
MATERIAL SUBSIDIARY OPERATES, EITHER WITH RESPONSIBLE AND REPUTABLE INSURANCE
COMPANIES OR ASSOCIATIONS, OR, IN WHOLE OR IN PART, BY ESTABLISHING RESERVES OF
ONE OR MORE INSURANCE FUNDS, EITHER ALONE OR WITH OTHER CORPORATIONS OR
ASSOCIATIONS.


 


(F)            MAINTENANCE OF LICENSES, PERMITS AND REGISTRATIONS.  MAINTAIN,
AND CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN, IN EFFECT AT ALL TIMES ALL
LICENSES AND PERMITS FROM, AND REGISTRATIONS WITH, ANY GOVERNMENTAL AUTHORITY OR
ANY OTHER PERSON NECESSARY FOR THE OPERATION BY THE BORROWER AND ITS
SUBSIDIARIES OF THEIR BUSINESS AS CURRENTLY CONDUCTED.


 


(G)           BOOKS AND RECORDS; INSPECTION RIGHTS.  KEEP PROPER BOOKS OF RECORD
AND ACCOUNT IN WHICH ENTRIES SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND
ASSETS AND BUSINESS OF THE BORROWER AND THE MATERIAL SUBSIDIARIES IN ACCORDANCE
WITH GAAP.  AT ANY REASONABLE TIME AND FROM TIME TO TIME, PERMIT THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AGENTS OR REPRESENTATIVES THEREOF TO
EXAMINE AND TAKE DOWN IN WRITING ANY INFORMATION CONTAINED IN THE RECORDS AND
BOOKS OF ACCOUNT OF, AND VISIT THE PROPERTIES OF, THE BORROWER OR ANY MATERIAL

 

35

--------------------------------------------------------------------------------



 


SUBSIDIARY AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER OR
ANY MATERIAL SUBSIDIARY WITH ANY OF THEIR RESPECTIVE OFFICERS.


 


(H)           USE OF PROCEEDS.  USE THE PROCEEDS OF ADVANCES FOR (I) WORKING
CAPITAL PURPOSES, INCLUDING CAPITAL EXPENDITURES, FOR THE BORROWER AND ITS
SUBSIDIARIES, SPECIFICALLY EXCLUDING USE OF SUCH PROCEEDS FOR ANY HOSTILE
ACQUISITION, (II) AS CREDIT SUPPORT FOR THE BORROWER’S COMMERCIAL PAPER AND
(III) FOR GENERAL CORPORATE PURPOSES.


 


SECTION 5.02.  NEGATIVE COVENANTS.


 

The Borrower covenants that it will not, nor will it permit any Material
Subsidiary to, so long as any amount owing hereunder shall remain unpaid or any
Lender shall have any Commitment hereunder, without the prior written consent of
the Majority Lenders:

 


(A)           LIENS, ETC.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
MORTGAGE, DEED OF TRUST, PLEDGE, LIEN, SECURITY INTEREST OR OTHER CHARGE OR
ENCUMBRANCE, OR ANY OTHER TYPE OF PREFERENTIAL ARRANGEMENT, UPON OR WITH RESPECT
TO ANY OF ITS PROPERTIES OR RIGHTS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
ASSIGN ANY RIGHT TO RECEIVE INCOME, SERVICES OR PROPERTY (ANY OF THE FOREGOING
BEING REFERRED TO HEREIN AS A “LIEN”), EXCEPT THAT THE FOREGOING RESTRICTIONS
SHALL NOT APPLY TO LIENS:


 

(I)                            ON THE PROPERTY OF BGE, AT ANY TIME THAT BGE IS A
MATERIAL SUBSIDIARY, SECURING AN AGGREGATE PRINCIPAL AMOUNT OF UP TO
$500,000,000 OF THE OBLIGATIONS OF BGE;

 

(II)                           FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR
LEVIES ON PROPERTY OF THE BORROWER OR ANY MATERIAL SUBSIDIARY IF THE SAME SHALL
NOT AT THE TIME BE DELINQUENT OR THEREAFTER CAN BE PAID WITHOUT PENALTY, OR ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS;

 

(III)                          IMPOSED BY LAW, SUCH AS CARRIERS’, WAREHOUSEMEN’S
AND MECHANICS’ LIENS AND OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS;

 

(IV)                          ARISING OUT OF PLEDGES OR DEPOSITS UNDER WORKER’S
COMPENSATION LAWS, UNEMPLOYMENT INSURANCE, OR OTHER SOCIAL SECURITY OR SIMILAR
LEGISLATION;

 

(V)                           TO SECURE THE PERFORMANCE OF BIDS, TENDERS,
CONTRACTS (OTHER THAN CONTRACTS FOR THE PAYMENT OF MONEY), LEASES, SURETY OR
SIMILAR BONDS OR OTHER SIMILAR OBLIGATIONS MADE IN THE ORDINARY COURSE OF
BUSINESS;

 

(VI)                          ARISING OUT OF PURCHASE MONEY MORTGAGES OR OTHER
LIENS ON PROPERTY ACQUIRED BY THE BORROWER OR ANY MATERIAL SUBSIDIARY IN THE
ORDINARY COURSE OF BUSINESS TO SECURE THE PURCHASE PRICE OF SUCH PROPERTY OR TO
SECURE INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE ACQUISITION
OF ANY SUCH PROPERTY TO BE SUBJECT TO SUCH LIENS, OR LIENS EXISTING ON ANY SUCH
PROPERTY AT THE TIME OF ACQUISITION, OR EXTENSIONS, RENEWALS OR REPLACEMENTS OF
ANY OF THE FOREGOING FOR THE SAME OR A LESSER AMOUNT; PROVIDED THAT NO SUCH LIEN
SHALL EXCEED THE FAIR MARKET VALUE OF THE PROPERTY ACQUIRED (AS DETERMINED AT
THE TIME OF PURCHASE), OR EXTEND TO OR COVER ANY PROPERTY OTHER THAN THE
PROPERTY BEING ACQUIRED, AND NO SUCH EXTENSION, RENEWAL OR

 

36

--------------------------------------------------------------------------------


 

REPLACEMENT SHALL EXTEND TO OR COVER ANY PROPERTY NOT THERETOFORE SUBJECT TO THE
LIEN BEING EXTENDED, RENEWED OR REPLACED;

 

(VII)                         CONSTITUTING ATTACHMENT, JUDGMENT AND OTHER
SIMILAR LIENS ARISING IN CONNECTION WITH COURT PROCEEDINGS; PROVIDED THAT THE
EXECUTION OR OTHER ENFORCEMENT OF SUCH LIENS IS EFFECTIVELY STAYED AND THE
CLAIMS SECURED THEREBY ARE BEING ACTIVELY CONTESTED IN GOOD FAITH BY PROPER
PROCEEDINGS OR THE PAYMENT OF WHICH IS COVERED IN FULL (SUBJECT TO CUSTOMARY
DEDUCTIBLE AMOUNTS) BY INSURANCE MAINTAINED WITH RESPONSIBLE AND REPUTABLE
INSURANCE COMPANIES OR ASSOCIATIONS;

 

(VIII)                        CONSTITUTING EASEMENTS, RESTRICTIONS AND OTHER
SIMILAR ENCUMBRANCES ARISING IN THE ORDINARY COURSE OF BUSINESS, WHICH IN THE
AGGREGATE DO NOT MATERIALLY ADVERSELY AFFECT THE BORROWER’S OR ANY MATERIAL
SUBSIDIARY’S USE OF ITS PROPERTIES; OR

 

(IX)                           ON CASH COLLATERAL ACCOUNTS ESTABLISHED BY THE
BORROWER TO SECURE INVESTMENTS AND GUARANTEES.

 


(B)           MERGERS, ETC.  MERGE OR CONSOLIDATE WITH ANY PERSON, UNLESS:


 

(I)                            IN THE CASE OF ANY SUCH MERGER OR CONSOLIDATION
INVOLVING THE BORROWER, THE SURVIVING OR RESULTING ENTITY IS (A) THE BORROWER OR
(B) WITH THE WRITTEN CONSENT OF ALL OF THE LENDERS, A SUBSIDIARY OF THE
BORROWER; PROVIDED THAT SUCH SUBSIDIARY OF THE BORROWER EXPRESSLY ASSUMES IN
WRITING ALL OF THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND THE
OTHER DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION THEREWITH AND EXECUTES AND
DELIVERS SUCH OTHER DOCUMENTS, INSTRUMENTS, CERTIFICATES AND OPINIONS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

 

(II)                           IN THE CASE OF ANY SUCH MERGER OR CONSOLIDATION
INVOLVING A MATERIAL SUBSIDIARY, THE SURVIVING OR RESULTING ENTITY IS A
WHOLLY-OWNED SUBSIDIARY OF THE BORROWER; AND

 

(III)                          IMMEDIATELY AFTER GIVING EFFECT THERETO NO EVENT
OF DEFAULT OR UNMATURED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 


(C)           SALE OF ASSETS, ETC.  SELL, TRANSFER, LEASE, ASSIGN OR OTHERWISE
CONVEY OR DISPOSE OF ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO AN
UNRELATED THIRD PARTY, IN ANY SINGLE OR SERIES OF TRANSACTIONS, WHETHER OR NOT
RELATED, EXCEPT:


 

(I)                            THE SALE OF ELECTRICITY OR NATURAL GAS AND
RELATED AND ANCILLARY SERVICES, OTHER COMMODITIES, AND ANY OTHER ASSETS IN THE
ORDINARY COURSE OF BUSINESS;

 

(II)                           THE SALE OR OTHER DISPOSITION OF OBSOLETE OR WORN
OUT PROPERTY AND OTHER ASSETS (INCLUDING INVENTORY) IN THE ORDINARY COURSE OF
BUSINESS;

 

(III)                          THE SALE OF ANY INVESTMENT IN ANY SECURITY WITH A
MATURITY OF LESS THAN ONE YEAR;

 

37

--------------------------------------------------------------------------------


 

(IV)                          THE ABANDONMENT OR DISPOSITION OF PATENTS,
TRADEMARKS OR OTHER INTELLECTUAL PROPERTY THAT ARE, IN THE BORROWER’S REASONABLE
JUDGMENT, NO LONGER ECONOMICALLY PRACTICABLE TO MAINTAIN OR USEFUL IN THE
CONDUCT OF THE BUSINESS OF THE SELLER;

 

(V)                           THE SALE OR OTHER DISPOSITION OF THE FOLLOWING
ASSETS: ALL INTERNATIONAL ASSETS, ALL NON-CORE REAL ESTATE ASSETS, AND THE
INVESTMENT PORTFOLIO OF CONSTELLATION INVESTMENTS, INC., A MARYLAND CORPORATION;

 

(VI)                          SALES OR OTHER DISPOSITIONS OF ASSETS NOT IN THE
ORDINARY COURSE OF BUSINESS, THE VALUE OF WHICH, INDIVIDUALLY, OR IN THE
AGGREGATE, DOES NOT EXCEED 25% OF THE CONSOLIDATED ASSETS OF THE BORROWER AND
ITS SUBSIDIARIES, AS REFLECTED ON THE THEN-MOST-RECENT QUARTERLY BALANCE SHEET,
WHERE THE VALUE OF THE ASSETS BEING SOLD OR DISPOSED OF IS THE BOOK VALUE OF
SUCH ASSETS;

 

(VII)                         ANY DISPOSITION OF A LEASEHOLD INTEREST (IN THE
CAPACITY OF LESSEE) IN ANY REAL OR PERSONAL PROPERTY IN THE ORDINARY COURSE OF
BUSINESS; OR

 

(VIII)                        ANY LICENSE OR SUBLICENSE OF INTELLECTUAL PROPERTY
THAT DOES NOT INTERFERE WITH THE BUSINESS OF THE BORROWER OR ANY MATERIAL
SUBSIDIARY.

 


(D)           PLANS.


 

(I)                            ENGAGE IN ANY “PROHIBITED TRANSACTION,” AS SUCH
TERM IS DEFINED IN SECTION 4975 OF THE CODE OR SECTION 406 OF ERISA (OTHER THAN
TRANSACTIONS THAT ARE EXEMPT BY ERISA, ITS REGULATIONS OR ITS ADMINISTRATIVE
EXEMPTIONS), WITH RESPECT TO ANY PLAN THAT RESULTS IN A MATERIAL ADVERSE CHANGE;

 

(II)                           INCUR OR PERMIT ANY ERISA AFFILIATE OF THE
BORROWER TO FAIL TO SATISFY THE MINIMUM FUNDING STANDARD (WITHIN THE MEANING OF
SECTION 412 OF THE CODE) FOR A TITLE IV PLAN THAT RESULTS IN A MATERIAL ADVERSE
CHANGE;

 

(III)                          TERMINATE, OR PERMIT ANY ERISA AFFILIATE OF THE
BORROWER TO TERMINATE, ANY TITLE IV PLAN, OR PERMIT THE OCCURRENCE OF ANY EVENT
OR CONDITION THAT WOULD CAUSE A TERMINATION BY THE PBGC OF ANY TITLE IV PLAN
THAT RESULTS IN A MATERIAL ADVERSE CHANGE;

 

(IV)                          WITHDRAW OR EFFECT A PARTIAL WITHDRAWAL FROM OR
PERMIT ANY ERISA AFFILIATE OF THE BORROWER TO WITHDRAW OR EFFECT A PARTIAL
WITHDRAWAL FROM, A MULTIEMPLOYER PLAN THAT RESULTS IN A MATERIAL ADVERSE CHANGE;

 

(V)                           PERMIT ANY LIEN UPON THE PROPERTY OR RIGHTS TO
PROPERTY OF THE BORROWER OR ANY ERISA AFFILIATE OF THE BORROWER UNDER
SECTION 303(K) OF ERISA OR SECTION 430 OF THE CODE THAT RESULTS IN A MATERIAL
ADVERSE CHANGE; OR

 

(VI)                          INCUR ANY LIABILITY UNDER ERISA, THE CODE OR OTHER
APPLICABLE LAW IN RESPECT OF ANY PLAN MAINTAINED FOR THE BENEFIT OF EMPLOYEES OR
FORMER EMPLOYEES OF THE BORROWER OR AN ERISA AFFILIATE OF THE BORROWER (OTHER
THAN LIABILITY TO PAY BENEFITS, CONTRIBUTIONS, PREMIUMS OR EXPENSES WHEN DUE IN
THE ORDINARY COURSE OF THE OPERATION OF SUCH PLAN) THAT RESULTS IN A MATERIAL
ADVERSE CHANGE.

 

38

--------------------------------------------------------------------------------



 


(E)           NATURE OF BUSINESS.  ALTER THE CHARACTER OF ITS BUSINESS FROM THAT
OF BEING PREDOMINANTLY IN THE ENERGY BUSINESS.


 


SECTION 5.03.  REPORTING REQUIREMENTS.


 

The Borrower covenants that it will, so long as any amount owing hereunder shall
remain unpaid or any Lender shall have any Commitment hereunder, unless the
Majority Lenders shall otherwise consent in writing, furnish to each Lender:

 


(A)           AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN THREE BUSINESS DAYS
AFTER THE OCCURRENCE OF EACH EVENT OF DEFAULT AND EACH UNMATURED DEFAULT
CONTINUING ON THE DATE OF SUCH STATEMENT, THE STATEMENT OF THE CHIEF FINANCIAL
OFFICER OR TREASURER AND ASSISTANT SECRETARY OF THE BORROWER SETTING FORTH
DETAILS OF SUCH EVENT OF DEFAULT OR UNMATURED DEFAULT AND THE ACTION THAT THE
BORROWER PROPOSES TO TAKE WITH RESPECT THERETO;


 


(B)           AS SOON AS PRACTICABLE AND IN ANY EVENT WITHIN 60 DAYS AFTER THE
END OF EACH QUARTERLY PERIOD IN EACH FISCAL YEAR, (I) OTHER THAN FOR THE LAST
QUARTERLY PERIOD, A STATEMENT OF INCOME AND STATEMENT OF RETAINED EARNINGS AND A
STATEMENT OF CHANGES IN FINANCIAL POSITION OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH PERIOD AND (IF DIFFERENT) FOR THE PERIOD FROM THE
BEGINNING OF THE CURRENT FISCAL YEAR TO THE END OF SUCH QUARTERLY PERIOD, AND A
BALANCE SHEET OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF
SUCH QUARTERLY PERIOD, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM FIGURES
FOR THE CORRESPONDING PERIODS IN THE PRECEDING FISCAL YEAR WITH RESPECT TO SAID
STATEMENTS AND AS AT THE END OF SUCH PERIODS WITH RESPECT TO SAID BALANCE SHEET,
ALL IN REASONABLE DETAIL AND CERTIFIED BY A FINANCIAL OFFICER OF THE BORROWER AS
HAVING BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED, EXCEPT AS STATED IN SUCH CERTIFICATION, SUBJECT TO CHANGES
RESULTING FROM YEAR-END ADJUSTMENTS; PROVIDED THAT THE BORROWER MAY SATISFY ITS
OBLIGATION UNDER THIS SUBSECTION (B)(I) BY DELIVERING A COPY OF ITS REPORT ON
FORM 10-Q FOR THE APPLICABLE QUARTER AND (II) A CERTIFICATE OF THE BORROWER, IN
THE FORM OF EXHIBIT E, SETTING FORTH COMPLIANCE WITH THE FINANCIAL COVENANT IN
SECTION 5.04 HEREOF AND, IF APPLICABLE, THE FINANCIAL COVENANT IN SECTION 5.05
HEREOF AND STATING THAT NO EVENT OF DEFAULT OR UNMATURED DEFAULT HAS OCCURRED
AND IS CONTINUING OR A STATEMENT AS TO THE NATURE THEREOF AND THE ACTION THAT
THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO;


 


(C)           AS SOON AS PRACTICABLE AND IN ANY EVENT WITHIN 120 DAYS AFTER THE
END OF EACH FISCAL YEAR, (I) A STATEMENT OF INCOME AND STATEMENT OF EARNINGS
REINVESTED AND A STATEMENT OF CHANGES IN FINANCIAL POSITION OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES FOR EACH YEAR, AND A BALANCE SHEET OF THE BORROWER
AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM CORRESPONDING FIGURES FROM THE PRECEDING ANNUAL
AUDIT, ALL IN REASONABLE DETAIL AND REPORTED ON TO THE BORROWER BY INDEPENDENT
PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING SELECTED BY THE BORROWER WHOSE REPORT
SHALL NOT REFLECT ANY SCOPE LIMITATION IMPOSED BY THE BORROWER AND WHO SHALL
HAVE AUTHORIZED THE BORROWER TO DELIVER SUCH REPORT THEREOF; PROVIDED THAT THE
BORROWER MAY SATISFY ITS OBLIGATION UNDER THIS SUBSECTION (C) BY DELIVERING A
COPY OF ITS FORM 10-K FOR THE APPLICABLE YEAR AND (II) A CERTIFICATE OF THE
CHIEF FINANCIAL OFFICER, OR TREASURER AND ASSISTANT SECRETARY OF THE BORROWER
STATING THAT SAID OFFICER HAS NO KNOWLEDGE THAT AN EVENT OF DEFAULT OR AN
UNMATURED DEFAULT APPLICABLE TO THE BORROWER HAS OCCURRED AND IS CONTINUING OR,
IF AN EVENT OF DEFAULT OR AN UNMATURED DEFAULT APPLICABLE TO THE

 

39

--------------------------------------------------------------------------------



 


BORROWER HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF
AND THE ACTION THAT THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO;


 


(D)           AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN THREE BUSINESS DAYS OF
THE OCCURRENCE OF A MATERIAL ADVERSE CHANGE, THE STATEMENT OF THE CHIEF
FINANCIAL OFFICER OR TREASURER AND ASSISTANT SECRETARY OF THE BORROWER SETTING
FORTH THE DETAILS OF SUCH CHANGE, THE ANTICIPATED EFFECTS THEREOF AND THE ACTION
THAT THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO;


 


(E)           PROMPTLY AND IN ANY EVENT WITHIN TEN BUSINESS DAYS AFTER RECEIPT
THEREOF BY THE BORROWER OR ANY ERISA AFFILIATE OF THE BORROWER, COPIES OF EACH
WRITTEN STATEMENT OR EACH NOTICE RECEIVED BY THE BORROWER OR ITS ERISA AFFILIATE
DESCRIBING AN ERISA EVENT AND THE ACTION, IF ANY, THAT THE BORROWER OR SUCH
ERISA AFFILIATE HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO;


 


(F)            PROMPTLY AND IN ANY EVENT WITHIN TEN BUSINESS DAYS AFTER RECEIPT
THEREOF BY THE BORROWER OR ANY ERISA AFFILIATE OF THE BORROWER, COPIES OF EACH
NOTICE FROM THE PBGC STATING ITS INTENTION TO TERMINATE ANY TITLE IV PLAN OR TO
HAVE A TRUSTEE APPOINTED TO ADMINISTER ANY SUCH TITLE IV PLAN;


 


(G)           PROMPTLY AND IN ANY EVENT WITHIN TEN BUSINESS DAYS AFTER RECEIPT
THEREOF BY THE BORROWER OR ANY ERISA AFFILIATE OF THE BORROWER FROM THE SPONSOR
OF A MULTIEMPLOYER PLAN, COPIES OF EACH NOTICE CONCERNING (I) THE IMPOSITION OF
WITHDRAWAL LIABILITY BY ANY SUCH MULTIEMPLOYER PLAN; PROVIDED THAT SUCH
WITHDRAWAL LIABILITY IS AT LEAST $25,000,000, (II) THE REORGANIZATION OR
TERMINATION, WITHIN THE MEANING OF TITLE IV OF ERISA, OF ANY SUCH MULTIEMPLOYER
PLAN; PROVIDED THAT THE AMOUNT OF ANY RESULTING LIABILITY TO THE BORROWER OR ANY
ERISA AFFILIATE OF THE BORROWER IS AT LEAST $25,000,000, OR (III) THE AMOUNT OF
LIABILITY INCURRED, OR THAT MAY BE INCURRED, BY THE BORROWER OR ANY ERISA
AFFILIATE OF THE BORROWER IN CONNECTION WITH ANY EVENT DESCRIBED IN CLAUSE
(I) OR (II); PROVIDED THAT THE AMOUNT OF SUCH LIABILITY IS AT LEAST $25,000,000;


 


(H)           PROMPTLY UPON REQUEST OF THE LENDERS, COPIES OF EACH SCHEDULE B
(ACTUARIAL INFORMATION) TO THE ANNUAL REPORT (FORM 5500 SERIES) WITH RESPECT TO
EACH TITLE IV PLAN MAINTAINED BY THE BORROWER OR ANY OF ITS ERISA AFFILIATES
THAT HAVE BEEN FILED WITH THE U.S. DEPARTMENT OF LABOR; AND


 


(I)            SUCH OTHER INFORMATION RESPECTING THE BUSINESS AND THE FINANCIAL
CONDITION OF THE BORROWER AS ANY LENDER MAY THROUGH THE ADMINISTRATIVE AGENT
FROM TIME TO TIME REASONABLY REQUEST.


 


SECTION 5.04.  SPECIFIED INDEBTEDNESS TO CAPITALIZATION.


 

The ratio of (i) Specified Indebtedness of the Borrower and its Subsidiaries
taken as a whole to (ii) Capitalization of the Borrower and its Subsidiaries
taken as a whole shall at all times be less than or equal to .65 to 1.0.

 

40

--------------------------------------------------------------------------------



 


SECTION 5.05.  CONSOLIDATED EBITDA TO CONSOLIDATED INTEREST EXPENSE.


 

As of the last day of any fiscal quarter of the Borrower on which both (x) the
Reference Rating by S&P is BBB- or lower (or does not exist) and (y) the
Reference Rating by Moody’s is Baa3 or lower (or does not exist), the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense, in each case, for
the four-quarter fiscal period ending on such day shall be at least 2.75 to 1.0.

 


ARTICLE VI


EVENTS OF DEFAULT


 


SECTION 6.01.  EVENTS OF DEFAULT.


 

As to the Borrower, any of the following events shall constitute an Event of
Default (“Event of Default”) if it occurs and is continuing:

 


(A)           THE BORROWER SHALL FAIL TO MAKE (I) ANY PAYMENT OF PRINCIPAL OF
ANY ADVANCE WHEN DUE, OR (II) ANY PAYMENT OF INTEREST THEREON OR ANY FEES OR
OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT WITHIN 10 BUSINESS DAYS AFTER SUCH
INTEREST, FEES OR OTHER AMOUNTS SHALL HAVE BECOME DUE; OR


 


(B)           ANY REPRESENTATION OR WARRANTY OR WRITTEN STATEMENT MADE BY THE
BORROWER (OR ANY OF ITS OFFICERS) IN THIS AGREEMENT OR IN ANY SCHEDULE,
CERTIFICATE OR OTHER DOCUMENT DELIVERED PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;
OR


 


(C)           THE BORROWER SHALL (A) FAIL TO PERFORM OR OBSERVE THE COVENANTS
SET FORTH IN SECTION 5.01, 5.02, 5.03 OR 5.05 HEREOF PROVIDED THAT (X) IN THE
CASE OF COVENANTS SET FORTH IN SECTION 5.01(B), (G) AND (H) (WITH THE EXCEPTION
OF THE USE OF PROCEEDS FOR ANY HOSTILE ACQUISITION) SUCH FAILURE SHALL REMAIN
UNREMEDIED FOR 10 DAYS AFTER WRITTEN NOTICE THEREOF GIVEN BY THE ADMINISTRATIVE
AGENT OR ANY LENDER TO THE BORROWER AND (Y) IN THE CASE OF COVENANTS SET FORTH
IN SECTION 5.01(A), (D), (E) AND (F) SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 30
DAYS AFTER WRITTEN NOTICE THEREOF GIVEN BY THE ADMINISTRATIVE AGENT OR ANY
LENDER TO THE BORROWER OR (B) THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY
OTHER TERM, COVENANT OR AGREEMENT CONTAINED HEREIN ON ITS PART TO BE PERFORMED
OR OBSERVED AND ANY SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 30 DAYS AFTER
WRITTEN NOTICE THEREOF GIVEN BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO THE
BORROWER (AND, IN ALL CASES SET FORTH HEREIN, IF SUCH NOTICE WAS GIVEN BY A
LENDER, TO THE ADMINISTRATIVE AGENT); OR


 


(D)           (I) THE BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES SHALL FAIL TO
PAY ANY PRINCIPAL, PREMIUM OR INTEREST ON ANY INDEBTEDNESS HAVING AN OUTSTANDING
PRINCIPAL AMOUNT IN EXCESS OF $75,000,000 IN THE AGGREGATE FOR THE BORROWER AND
ITS MATERIAL SUBSIDIARIES, WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE
AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT OR
INSTRUMENT RELATING TO SUCH INDEBTEDNESS, OR (II) THE BORROWER OR ANY OF ITS
MATERIAL SUBSIDIARIES SHALL FAIL TO PERFORM OR OBSERVE ANY TERM, COVENANT OR
AGREEMENT ON ITS PART TO BE OBSERVED UNDER ANY AGREEMENT OR INSTRUMENT RELATING
TO ANY SUCH INDEBTEDNESS, WHEN REQUIRED TO BE PERFORMED OR OBSERVED, AND SUCH
FAILURE SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN

 

41

--------------------------------------------------------------------------------



 


THE AGREEMENT OR INSTRUMENT, IF THE EFFECT OF SUCH FAILURE TO PERFORM OR OBSERVE
IS TO ACCELERATE, OR TO PERMIT THE ACCELERATION OF, THE MATURITY OF SUCH
INDEBTEDNESS; OR ANY SUCH INDEBTEDNESS SHALL BE DECLARED TO BE DUE AND PAYABLE,
OR REQUIRED TO BE PREPAID (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED
PREPAYMENT OR PURSUANT TO ANY NOTICE OF OPTIONAL REDEMPTION WITH RESPECT
THERETO), PRIOR TO THE STATED MATURITY THEREOF; OR


 


(E)           THE BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES SHALL GENERALLY
NOT PAY ITS DEBTS AS SUCH DEBTS BECOME DUE OR SHALL ADMIT IN WRITING ITS
INABILITY TO PAY ITS DEBTS GENERALLY OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR SHALL INSTITUTE ANY PROCEEDING OR VOLUNTARY CASE SEEKING
TO ADJUDICATE IT A BANKRUPT OR INSOLVENT OR SEEKING LIQUIDATION, WINDING UP,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF
IT OR ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR
REORGANIZATION OR RELIEF OF DEBTORS OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF
OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL
FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY OR THE BORROWER OR ANY OF ITS
MATERIAL SUBSIDIARIES SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE
ACTIONS DESCRIBED IN THIS SUBSECTION (E); OR


 


(F)            ANY PROCEEDING SHALL BE INSTITUTED AGAINST THE BORROWER OR ANY OF
ITS MATERIAL SUBSIDIARIES SEEKING TO ADJUDICATE IT AS BANKRUPT OR INSOLVENT OR
SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS OR SEEKING THE
ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS
PROPERTY AND SUCH PROCEEDING SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD
OF 120 DAYS; OR


 


(G)           A FINAL JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY OF AT LEAST
$75,000,000 SHALL BE RENDERED AGAINST THE BORROWER OR ANY OF ITS MATERIAL
SUBSIDIARIES AND SUCH JUDGMENT OR ORDER SHALL CONTINUE UNSATISFIED AND IN EFFECT
FOR A PERIOD OF 30 CONSECUTIVE DAYS (EXCLUDING THEREFROM ANY PERIOD DURING WHICH
ENFORCEMENT OF SUCH JUDGMENT OR ORDER SHALL BE STAYED, WHETHER BY PENDENCY OF
APPEAL, POSTING OF ADEQUATE SECURITY OR OTHERWISE); OR


 


(H)           ANY ERISA EVENT SHALL HAVE OCCURRED WITH RESPECT TO A TITLE IV
PLAN THAT RESULTS IN A MATERIAL ADVERSE CHANGE, AND, 30 DAYS AFTER NOTICE
THEREOF SHALL HAVE BEEN GIVEN BY THE BORROWER TO THE ADMINISTRATIVE AGENT OR ANY
LENDER, SUCH ERISA EVENT SHALL STILL EXIST; OR


 


(I)            THE BORROWER SHALL OWN LESS THAN 100% OF THE THEN OUTSTANDING
COMMON STOCK, MEMBERSHIP INTERESTS OR OTHER EQUITY INTERESTS OF EACH MATERIAL
SUBSIDIARY, FREE AND CLEAR OF ANY LIENS OTHER THAN LIENS PERMITTED UNDER
SECTION 5.02(A), PROVIDED, THAT (A) THE BORROWER MAY TRANSFER ANY OF ITS
OWNERSHIP INTERESTS IN BGE IF, AFTER GIVING EFFECT TO SUCH TRANSFER, (X) NO
EVENT OF DEFAULT OR UNMATURED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND
(Y) THE REFERENCE RATINGS OF S&P AND MOODY’S SHALL BE AT LEAST BBB- AND BAA3
(RESPECTIVELY), AND (B) THE BORROWER MAY DISPOSE OF THE EQUITY INTERESTS IN ANY
MATERIAL SUBSIDIARY IF THE NET PROCEEDS OF SUCH ASSET DISPOSITION ARE APPLIED IN
ACCORDANCE WITH SECTION 2.10(C); OR


 


(J)            THIS AGREEMENT, ANY NOTE OR ANY OTHER CREDIT DOCUMENT SHALL FAIL
TO BE IN FULL FORCE AND EFFECT OR THE BORROWER SHALL SO ASSERT OR THIS
AGREEMENT, OR NOTE SHALL FAIL TO GIVE THE

 

42

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT OR THE LENDERS THE RIGHTS, POWERS AND PRIVILEGES PURPORTED
TO BE CREATED THEREBY; OR


 


(K)           A CHANGE IN CONTROL SHALL HAVE OCCURRED.


 


SECTION 6.02.  REMEDIES.


 

If any Event of Default shall occur and be continuing, then, and in any such
event, the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall immediately terminate; and/or (ii) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable by the Borrower
under this Agreement to be forthwith due and payable, whereupon the Advances,
all such interest and all such amounts shall become and be immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower.  If any Event of Default
described in subsection (e) or (f) of Section 6.01 shall occur and be continuing
with respect to the Borrower, then (A) the obligation of each Lender to make
Advances shall automatically immediately terminate and (B) the Advances, all
interest thereon and all other amounts payable by the Borrower under this
Agreement shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 


ARTICLE VII


THE ADMINISTRATIVE AGENT


 


SECTION 7.01.  AUTHORIZATION AND ACTION.


 

In order to expedite the transactions contemplated by this Agreement, RBS is
hereby appointed to act as Administrative Agent on behalf of the Lenders.  Each
of the Lenders hereby irrevocably authorizes the Administrative Agent to take
such actions on behalf of such Lender and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
of this Agreement, together with such actions and powers as are reasonably
incidental thereto.  The Administrative Agent is hereby expressly authorized by
the Lenders, without hereby limiting any implied authority, (a) to receive on
behalf of the Lenders all payments of principal of and interest on the
Outstanding Credits and all other amounts due to the Lenders under this
Agreement, and promptly to distribute to each Lender its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders to the
Borrower of any Event of Default of which the Administrative Agent has actual
knowledge acquired in connection with its agency under this Agreement; and
(c) to distribute to each Lender copies of all notices, financial statements and
other materials delivered by the Borrower pursuant to this Agreement as received
by the Administrative Agent.  The Administrative Agent shall be deemed to have
exercised reasonable care in the administration and enforcement of this
agreement if it undertakes such administration and enforcement in a manner
substantially equal to that which RBS accords credit facilities similar to the
credit facility hereunder for which it is the sole lender.

 

43

--------------------------------------------------------------------------------



 


SECTION 7.02.  AGENT’S RELIANCE, ETC.


 

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such for any action taken or omitted by any of them
except for its or his or her own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation in this Agreement or
the contents of any document delivered in connection therewith, or be required
to ascertain or to make any inquiry concerning the performance or observance by
the Borrower of any of the terms, conditions, covenants or agreements contained
in this Agreement.  The Administrative Agent shall not be responsible to the
Lenders for the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or other instruments or agreements.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.  The
Administrative Agent may deem and treat the Lender that makes any Advance as the
holder of the indebtedness resulting therefrom for all purposes hereof until it
shall have received notice from such Lender, given as provided herein, of the
transfer thereof.  The Administrative Agent shall in all cases be fully
protected in acting, or refraining from acting, in accordance with written
instructions signed by the Majority Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders.  The Administrative Agent
shall, in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it in good faith to be genuine and correct
and to have been signed or sent by the proper person or persons.  Neither the
Administrative Agent nor any of its directors, officers, employees or agents
shall have any responsibility to the Borrower on account of the failure of or
delay in performance or breach by any Lender of any of its obligations under
this Agreement or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or the Borrower of any of their
respective obligations under this Agreement or in connection therewith.  The
Administrative Agent may execute any and all duties under this Agreement by or
through agents or employees and shall be entitled to rely upon the advice of
legal counsel selected by it with respect to all matters arising under this
Agreement and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.

 


SECTION 7.03.  DISCRETIONARY ACTION.


 

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Majority Lenders.

 


SECTION 7.04.  SUCCESSOR AGENT.


 

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor Administrative Agent acceptable to the Borrower.  If no
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent,

 

44

--------------------------------------------------------------------------------


 

having a combined capital and surplus of at least $500,000,000 or an Affiliate
of any such bank, and reasonably acceptable to the Borrower, provided that
(i) the Borrower shall be deemed to have accepted the appointment of such
successor Administrative Agent if it shall not have objected to such appointment
within five Business Days of notice, sent by overnight courier service, of such
appointment by the retiring Administrative Agent and (ii) if no successor shall
be appointed by the retiring Administrative Agent then the Lenders shall perform
all such duties and obligations until a successor is appointed and has accepted
such appointment.  Upon the acceptance of any appointment as Administrative
Agent under this Agreement by a successor bank, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement.  After any
Administrative Agent’s resignation under this Agreement, the provisions of this
Article and Section 8.05 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 


SECTION 7.05.  RBS AND AFFILIATES.


 

RBS and its Affiliates (including, without limitation, RBS GC) may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower or any of its Subsidiaries as though the Administrative Agent were not
the Administrative Agent hereunder.  With respect to the Advances made and all
obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include RBS in its individual capacity.

 


SECTION 7.06.  INDEMNIFICATION.


 

Each Lender agrees (i) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on its Commitments hereunder or, if the
Commitments shall have been terminated, the amount of its Outstanding Credits)
of any expenses incurred for the benefit of the Lenders in its role as
Administrative Agent, including counsel fees and compensation of agents paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrower and (ii) to indemnify and hold harmless the Administrative Agent
and any of its directors, officers, employees or agents, on demand, in the
amount of such pro rata share, from and against any and all liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against it in any way relating to or arising out of
this Agreement or any action taken or omitted by it under this Agreement to the
extent the same shall not have been reimbursed by the Borrower; provided that no
Lender shall be liable to the Administrative Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent or any of its directors, officers, employees or agents.

 


SECTION 7.07.  BANK CREDIT DECISION.


 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it

 

45

--------------------------------------------------------------------------------


 

has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any related agreement or any document furnished
thereunder.

 


SECTION 7.08.  RELATIONSHIP WITH LENDERS.


 

The Administrative Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, each Administrative Agent
shall not have and shall not be deemed to have any fiduciary relationship with
any Lender.  Each Lender acknowledges that it has not relied, and will not rely,
on the Administrative Agent in deciding to enter into this Agreement, or in
taking or not taking any action hereunder.

 


SECTION 7.09.  SYNDICATION AGENT AND ARRANGERS.


 

Neither RBS GC nor UBS Securities LLC, by virtue of their designation as
“Co-Lead Arrangers and Co-Book Managers”, nor UBS Securities LLC, by virtue of
its designation as “Syndication Agent”, shall have any duties hereunder or under
the Notes.

 


ARTICLE VIII


MISCELLANEOUS


 


SECTION 8.01.  NOTICES.


 

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
telecopy, as follows:

 


(A)           IF TO THE BORROWER, CONSTELLATION ENERGY GROUP, 750 E. PRATT
STREET, BALTIMORE, MARYLAND 21202, ATTENTION:  JONATHAN W. THAYER, CHIEF
FINANCIAL OFFICER AND SENIOR VICE PRESIDENT, AND CHARLES A. BERARDESCO, SENIOR
VICE PRESIDENT AND GENERAL COUNSEL;


 


(B)           IF TO THE ADMINISTRATIVE AGENT, TO YOLETTE SALNAVE, THE ROYAL BANK
OF SCOTLAND PLC, RBS GLOBAL BANKING & MARKETS, 600 STEAMBOAT ROAD, GREENWICH, CT
06830, FAX: 203- 302-7800; AND


 


(C)           IF TO AN INITIAL LENDER, TO IT AT ITS DOMESTIC LENDING OFFICE
SPECIFIED OPPOSITE ITS NAME ON SCHEDULE I HERETO, AND IF TO ANY OTHER LENDER, TO
IT AT ITS DOMESTIC LENDING OFFICE SPECIFIED IN THE LENDER ASSIGNMENT AND
ACCEPTANCE PURSUANT TO WHICH IT BECAME A LENDER.


 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic/soft medium to such party and received during the normal
business hours of such party as provided in this Section or Section 8.14 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section or Section 8.14.  If such notices and
communications are

 

46

--------------------------------------------------------------------------------


 

not received during the normal business hours of such party, receipt shall be
deemed to have been given upon the opening of the recipient’s next Business Day.

 


SECTION 8.02.  SURVIVAL OF AGREEMENT.


 

All covenants, agreements, representations and warranties made by the Borrower
in this Agreement and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the Lenders and shall survive the making by the
Lenders of all Advances regardless of any investigation made by the Lenders or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Outstanding Credit or any fee or any
other amount payable under this Agreement is outstanding and unpaid or the
Commitments have not been terminated.

 


SECTION 8.03.  BINDING EFFECT.


 

Subject to the satisfaction of the conditions precedent set forth in
Section 3.01, this Agreement shall become effective when it shall have been
executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof (telecopied or otherwise)
which, when taken together, bear the signature of each Lender, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower shall not have the
right to assign or delegate any rights or obligations hereunder or any interest
herein without the prior consent of all the Lenders, except as a consequence of
a transaction expressly permitted under Section 5.02(b).

 


SECTION 8.04.  SUCCESSORS AND ASSIGNS.


 


(A)           WHENEVER IN THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED
TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH
PARTY; AND ALL COVENANTS, PROMISES AND AGREEMENTS BY OR ON BEHALF OF ANY PARTY
THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF ITS
SUCCESSORS AND ASSIGNS.


 


(B)           EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION
OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR
A PORTION OF ITS COMMITMENT AND THE ADVANCES AT THE TIME OWING TO IT UNDER SUCH
COMMITMENT); PROVIDED, HOWEVER, THAT (I) THE CONSENT OF THE BORROWER AND THE
ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED)
SHALL BE REQUIRED UNLESS SUCH ASSIGNMENT IS TO A LENDER, AN AFFILIATE OF A
LENDER, AN APPROVED FUND OR A FEDERAL RESERVE BANK, (II) THE CONSENT OF THE
BORROWER IS NOT REQUIRED UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT, (III) THE AMOUNT OF THE COMMITMENT OF THE ASSIGNING LENDER
SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND
ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE
AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ACCEPTANCE, AS OF
SUCH TRADE DATE) SHALL BE IN A MINIMUM AMOUNT OF THE LESSER OF THE AMOUNT OF
SUCH LENDER’S THEN REMAINING COMMITMENT AND $5,000,000 OR AN INTEGRAL MULTIPLE
OF $1,000,000 IN EXCESS THEREOF, UNLESS OTHERWISE AGREED BY THE BORROWER AND
ADMINISTRATIVE AGENT (WHICH AGREEMENT SHALL NOT BE UNREASONABLY WITHHELD),
PROVIDED, HOWEVER THAT IN THE CASE OF AN ASSIGNMENT (A) OF THE ENTIRE REMAINING
AMOUNT OF THE LENDER’S COMMITMENT AND THE OUTSTANDING CREDITS AT THE TIME OWING
TO IT OR (B) TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND, NO
MINIMUM

 

47

--------------------------------------------------------------------------------



 


AMOUNT NEED BE ASSIGNED, (IV) EACH SUCH ASSIGNMENT SHALL BE OF A CONSTANT, AND
NOT A VARYING, PERCENTAGE OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT, (V) NO SUCH ASSIGNMENT SHALL BE MADE TO THE BORROWER, ANY
OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES OR TO A NATURAL PERSON, AND
(VI) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, AND THE ASSIGNOR OR ASSIGNEE
UNDER EACH SUCH ASSIGNMENT SHALL PAY TO THE ADMINISTRATIVE AGENT AN
ADMINISTRATIVE FEE OF $3,500.  UPON ACCEPTANCE AND RECORDING PURSUANT TO
SECTION 8.04(E), FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AND ACCEPTANCE, WHICH EFFECTIVE DATE SHALL BE AT LEAST FIVE BUSINESS DAYS AFTER
THE EXECUTION THEREOF UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT (THE
BORROWER TO BE GIVEN REASONABLE NOTICE OF ANY SHORTER PERIOD), (A) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED
BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THIS AGREEMENT AND (B) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY TO
THIS AGREEMENT (BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
2.11 AND 8.05 AFFORDED TO SUCH LENDER PRIOR TO ITS ASSIGNMENT AS WELL AS TO ANY
FEES ACCRUED FOR ITS ACCOUNT HEREUNDER AND NOT YET PAID)).  ANY ASSIGNMENT OR
TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT
COMPLY WITH PROVISION (B)(VI) OF THIS SECTION SHALL BE TREATED FOR PURPOSES OF
THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (F) OF THIS SECTION.


 


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:
(I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF
THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM,
(II) EXCEPT AS SET FORTH IN (I) ABOVE, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT, OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT THERETO OR THE FINANCIAL CONDITION OF THE BORROWER OR THE
PERFORMANCE OR OBSERVANCE BY THE BORROWER OF ANY OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO;
(III) SUCH ASSIGNOR AND SUCH ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS LEGALLY
AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE
CONFIRMS THAT IT HAS RECEIVED COPIES OF THIS AGREEMENT, TOGETHER WITH COPIES OF
THE MOST RECENT FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 5.03 AND SUCH
OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE;
(V) SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE ADMINISTRATIVE
AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS
UNDER THIS AGREEMENT AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS
THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO; AND
(VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS
ALL THE OBLIGATIONS THAT BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE
PERFORMED BY IT AS A LENDER.

 

48

--------------------------------------------------------------------------------


 


(D)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT ONE OF ITS OFFICES A
COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND THE PRINCIPAL AMOUNT OF OUTSTANDING CREDITS OWING TO, EACH LENDER PURSUANT
TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR AND THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY EACH PARTY HERETO, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE; PROVIDED,
HOWEVER THAT EACH LENDER MAY INSPECT ONLY THOSE ENTRIES RELATED TO SUCH LENDER.


 


(E)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE PROCESSING AND RECORDATION
FEE REFERRED TO IN SUBSECTION (B) ABOVE AND, IF REQUIRED, THE WRITTEN CONSENT OF
THE BORROWER, THE ADMINISTRATIVE AGENT TO SUCH ASSIGNMENT, THE ADMINISTRATIVE
AGENT SHALL (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND (II) RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER.


 


(F)            EACH LENDER MAY WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT SELL PARTICIPATIONS TO ONE OR MORE BANKS OR ENTITIES (OTHER
THAN THE BORROWER, THE BORROWER’S AFFILIATES, THE BORROWER’S SUBSIDIARIES OR ANY
NATURAL PERSON) IN ALL OR A PORTION OF ITS RIGHTS AND/OR OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE OUTSTANDING
CREDITS OWING TO IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S OBLIGATIONS
UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN
SOLELY RESPONSIBLE TO THE OTHER PARTIES TO THIS AGREEMENT FOR THE PERFORMANCE OF
SUCH OBLIGATIONS, (III) EACH PARTICIPATING BANK OR OTHER ENTITY SHALL BE
ENTITLED TO THE BENEFIT OF THE COST PROTECTION PROVISIONS CONTAINED IN SECTIONS
2.11 AND 8.05 AND OF THE TAX PROVISION CONTAINED IN SECTION 2.16 TO THE SAME
EXTENT AS IF IT WERE THE SELLING LENDER (AND LIMITED TO THE AMOUNT THAT COULD
HAVE BEEN CLAIMED BY THE SELLING LENDER HAD IT CONTINUED TO HOLD THE INTEREST OF
SUCH PARTICIPATING BANK OR OTHER ENTITY, UNLESS THE SALE OF THE PARTICIPATION IS
MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT), EXCEPT THAT ALL CLAIMS MADE
PURSUANT TO SUCH SECTIONS SHALL BE MADE THROUGH SUCH SELLING LENDER, (IV) IF A
PARTICIPANT WOULD BE A NON-U.S. PAYEE IF IT WERE A LENDER, SUCH PARTICIPANT
SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.16 UNLESS THE BORROWER IS
NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.16(F) AS
THOUGH IT WERE A LENDER, AND (V) THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH SELLING
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, AND SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT (OTHER THAN
AMENDMENTS, MODIFICATIONS OR WAIVERS (X) DECREASING ANY FEES PAYABLE HEREUNDER
OR THE AMOUNT OF PRINCIPAL OF, OR THE RATE AT WHICH INTEREST IS PAYABLE ON, THE
OUTSTANDING CREDITS, (Y) EXTENDING ANY PRINCIPAL PAYMENT DATE OR DATE FIXED FOR
THE PAYMENT OF INTEREST ON THE OUTSTANDING CREDITS OR (Z) EXTENDING THE
COMMITMENTS).  SUCH PARTICIPATIONS SHALL NOT CREATE ANY “SECURITY” (AS THE WORD
“SECURITY” IS DEFINED UNDER THE SECURITIES ACT OF 1933, AS AMENDED) OF THE
BORROWER.


 


(G)           ANY LENDER OR PARTICIPANT MAY, IN CONNECTION WITH ANY ASSIGNMENT
OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO THE

 

49

--------------------------------------------------------------------------------



 


BORROWER FURNISHED TO SUCH LENDER BY OR ON BEHALF OF THE BORROWER; PROVIDED
THAT, PRIOR TO ANY SUCH DISCLOSURE, EACH SUCH ASSIGNEE OR PARTICIPANT OR
PROPOSED ASSIGNEE OR PARTICIPANT SHALL EXECUTE AN AGREEMENT WHEREBY SUCH
ASSIGNEE OR PARTICIPANT SHALL AGREE (SUBJECT TO CUSTOMARY EXCEPTIONS) TO
PRESERVE THE CONFIDENTIALITY OF ANY SUCH INFORMATION.


 


(H)           ANY LENDER MAY AT ANY TIME PLEDGE ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE
SHALL RELEASE ANY LENDER FROM ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH
BANK FOR SUCH LENDER AS A PARTY HERETO.  IN ORDER TO FACILITATE SUCH AN
ASSIGNMENT TO A FEDERAL RESERVE BANK, THE BORROWER SHALL, AT THE REQUEST OF THE
ASSIGNING LENDER, DULY EXECUTE AND DELIVER TO THE ASSIGNING LENDER A PROMISSORY
NOTE OR NOTES EVIDENCING THE ADVANCES MADE TO THE BORROWER BY THE ASSIGNING
LENDER HEREUNDER.


 


SECTION 8.05.  EXPENSES; INDEMNITY.


 


(A)           THE BORROWER AGREES TO PAY ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ENTERING INTO THIS
AGREEMENT AND IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS THEREOF (WHETHER OR NOT THE TRANSACTIONS HEREBY CONTEMPLATED ARE
CONSUMMATED), OR INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN
CONNECTION WITH THE ENFORCEMENT OF THEIR RIGHTS IN CONNECTION WITH THIS
AGREEMENT OR IN CONNECTION WITH THE ADVANCES MADE HEREUNDER, INCLUDING THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT AND,
IN THE CASE OF ENFORCEMENT FOLLOWING AN EVENT OF DEFAULT, COUNSEL FOR THE
LENDERS.


 


(B)           THE BORROWER AGREES TO INDEMNIFY EACH LENDER AGAINST ANY LOSS,
CALCULATED IN ACCORDANCE WITH THE NEXT SENTENCE, OR REASONABLE EXPENSE THAT SUCH
LENDER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (I) ANY FAILURE BY THE BORROWER
TO BORROW OR TO CONVERT ANY ADVANCE HEREUNDER (INCLUDING AS A RESULT OF THE
BORROWER’S FAILURE TO FULFILL ANY OF THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE III) AFTER IRREVOCABLE NOTICE OF SUCH BORROWING OR CONVERSION HAS BEEN
GIVEN PURSUANT TO SECTION 2.03, (II) ANY PAYMENT, PREPAYMENT OR CONVERSION, OR
ASSIGNMENT OF A EURODOLLAR ADVANCE OR BASE RATE ADVANCE OF THE BORROWER REQUIRED
BY ANY OTHER PROVISION OF THIS AGREEMENT OR OTHERWISE MADE OR DEEMED MADE ON A
DATE OTHER THAN THE LAST DAY OF THE INTEREST PERIOD, IF ANY, APPLICABLE THERETO,
OR (III) ANY DEFAULT IN PAYMENT OR PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY
OUTSTANDING CREDIT OR ANY PART THEREOF OR INTEREST ACCRUED THEREON, AS AND WHEN
DUE AND PAYABLE (AT THE DUE DATE THEREOF, WHETHER BY SCHEDULED MATURITY OR
OTHERWISE) OR (IV) THE OCCURRENCE OF ANY EVENT OF DEFAULT, INCLUDING, IN EACH
SUCH CASE, ANY LOSS OR REASONABLE EXPENSE SUSTAINED OR INCURRED OR TO BE
SUSTAINED OR INCURRED BY SUCH LENDER IN LIQUIDATING OR EMPLOYING DEPOSITS FROM
THIRD PARTIES, OR WITH RESPECT TO COMMITMENTS MADE OR OBLIGATIONS UNDERTAKEN
WITH THIRD PARTIES, TO EFFECT OR MAINTAIN ANY ADVANCE HEREUNDER OR ANY PART
THEREOF AS A EURODOLLAR ADVANCE OR A BASE RATE ADVANCE.  SUCH LOSS SHALL INCLUDE
AN AMOUNT EQUAL TO THE EXCESS, IF ANY, AS REASONABLY DETERMINED BY SUCH LENDER,
OF (A) ITS COST OF OBTAINING THE FUNDS FOR THE ADVANCE BEING PAID, PREPAID,
CONVERTED OR NOT BORROWED (ASSUMED TO BE, AS APPLICABLE, THE EURODOLLAR RATE OR
THE BASE RATE APPLICABLE THERETO) FOR THE PERIOD FROM THE DATE OF SUCH PAYMENT,
PREPAYMENT OR FAILURE TO BORROW OR CONVERT TO THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH ADVANCE (OR, IN THE CASE OF A FAILURE TO BORROW OR CONVERT THE
INTEREST PERIOD FOR SUCH ADVANCE THAT WOULD HAVE COMMENCED ON THE DATE OF SUCH
FAILURE) OVER (B) THE AMOUNT OF INTEREST (AS REASONABLY DETERMINED BY SUCH
LENDER) THAT WOULD BE REALIZED BY SUCH LENDER IN

 

50

--------------------------------------------------------------------------------



 


RE-EMPLOYING THE FUNDS SO PAID, PREPAID OR NOT BORROWED OR CONVERTED FOR SUCH
PERIOD OR INTEREST PERIOD, AS THE CASE MAY BE.


 


(C)           THE BORROWER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT, EACH
LENDER, EACH OF THEIR AFFILIATES (INCLUDING, IN THE CASE OF RBS, RBS GC) AND THE
DIRECTORS, OFFICERS, EMPLOYEES, ADVISORS, ATTORNEYS-IN-FACT AND AGENTS OF THE
FOREGOING (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD
EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND RELATED COSTS AND EXPENSES, INCLUDING REASONABLE COUNSEL FEES AND EXPENSES,
INCURRED BY ANY INDEMNITEE ARISING OUT OF (I) THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) THE USE OF THE PROCEEDS OF THE
ADVANCES, (III) ANY DOCUMENTARY TAXES, ASSESSMENTS OR CHARGES MADE BY ANY
GOVERNMENTAL AUTHORITY BY REASON OF THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, (IV) THE UTILIZATION, STORAGE, DISPOSAL, TREATMENT, GENERATION,
TRANSPORTATION, RELEASE OR OWNERSHIP OF ANY HAZARDOUS SUBSTANCE (A) AT, UPON, OR
UNDER ANY PROPERTY OF THE BORROWER OR ANY OF ITS AFFILIATES OR (B) BY OR ON
BEHALF OF THE BORROWER OR ANY OF ITS AFFILIATES AT ANY TIME AND IN ANY PLACE, OR
(V) ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE
FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO, INCLUDING ANY OF
THE FOREGOING ARISING FROM THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT, ON THE
PART OF ANY INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A FINAL JUDGMENT OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE; PROVIDED, FURTHER, THAT THE BORROWER AGREES THAT
IT WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH INDEMNITEE (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD),
SETTLE, COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN ANY PENDING OR
THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION
COULD BE SOUGHT UNDER THE INDEMNIFICATION PROVISIONS OF THIS
SECTION 8.05(C) (WHETHER OR NOT ANY INDEMNITEE IS AN ACTUAL OR POTENTIAL PARTY
TO SUCH CLAIM, ACTION, SUIT OR PROCEEDING), IF SUCH SETTLEMENT, COMPROMISE OR
CONSENT INCLUDES ANY STATEMENT AS TO AN ADMISSION OF FAULT, CULPABILITY OR
FAILURE TO ACT BY OR ON BEHALF OF ANY INDEMNITEE OR INVOLVES ANY PAYMENT OF
MONEY OR OTHER VALUE BY ANY INDEMNITEE OR ANY INJUNCTIVE RELIEF OR FACTUAL
FINDINGS OR STIPULATIONS BINDING ON ANY INDEMNITEE.


 


(D)           THE PROVISIONS OF THIS SECTION SHALL REMAIN OPERATIVE AND IN FULL
FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS AGREEMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE TERMINATION OF THE
COMMITMENTS, THE REPAYMENT OF ANY OF THE OUTSTANDING CREDITS, THE INVALIDITY OR
UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR ANY LENDER.  ALL AMOUNTS DUE
UNDER THIS SECTION SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.


 


(E)           THREE BUSINESS DAYS PRIOR TO THE DATE ON WHICH ANY AMOUNT OR
AMOUNTS DUE UNDER THIS SECTION ARE PAYABLE IN ACCORDANCE WITH A DEMAND FROM A
LENDER OR THE ADMINISTRATIVE AGENT FOR SUCH AMOUNT OR AMOUNTS, SUCH LENDER OR
THE ADMINISTRATIVE AGENT WILL CAUSE TO BE DELIVERED TO THE BORROWER A
CERTIFICATE, WHICH SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, SETTING FORTH ANY
AMOUNT OR AMOUNTS THAT SUCH PERSON IS ENTITLED TO RECEIVE PURSUANT TO SUBSECTION
(B) OF THIS SECTION AND CONTAINING AN EXPLANATION IN REASONABLE DETAIL OF THE
MANNER IN WHICH SUCH AMOUNT OR AMOUNTS SHALL HAVE BEEN DETERMINED.

 

51

--------------------------------------------------------------------------------



 


SECTION 8.06.  RIGHT OF SETOFF.


 

If (i) an Event of Default shall have occurred and be continuing and (ii) the
request shall have been made or the consent granted by the Majority Lenders as
specified by Section 6.02 to authorize the Administrative Agent to declare the
Advances of the Borrower due and payable pursuant to the provisions of
Section 6.02, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower, irrespective of whether or not such Lender shall have made any
demand under this Agreement, and although such obligations may be unmatured. 
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 


SECTION 8.07.  APPLICABLE LAW.


 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 


SECTION 8.08.  WAIVERS; AMENDMENT.


 


(A)           NO FAILURE OR DELAY OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN
EXERCISING ANY POWER OR RIGHT UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE
LENDERS UNDER THIS AGREEMENT ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS
OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR CONSENT TO ANY DEPARTURE THEREFROM SHALL IN ANY EVENT BE EFFECTIVE
UNLESS THE SAME SHALL BE PERMITTED BY SUBSECTION (B) BELOW, AND THEN SUCH WAIVER
OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE
FOR WHICH GIVEN.  NO NOTICE OR DEMAND ON THE BORROWER OR ANY SUBSIDIARY IN ANY
CASE SHALL ENTITLE SUCH PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES.


 


(B)           NO PROVISION OF THIS AGREEMENT MAY BE WAIVED, AMENDED OR MODIFIED
EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
BORROWER AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE MAJORITY LENDERS;
PROVIDED, HOWEVER, THAT NO SUCH AGREEMENT SHALL (I) DECREASE THE PRINCIPAL
AMOUNT OF, OR EXTEND THE MATURITY OF OR ANY SCHEDULED PRINCIPAL PAYMENT DATE OR
DATE FOR THE PAYMENT OF ANY INTEREST ON ANY OUTSTANDING CREDIT, OR WAIVE OR
EXCUSE ANY SUCH PAYMENT OR ANY PART THEREOF, OR DECREASE THE RATE OF INTEREST ON
ANY OUTSTANDING CREDIT, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY, (II) INCREASE THE COMMITMENT OF ANY LENDER, DECREASE THE FEES
OWING TO ANY LENDER OR POSTPONE THE PAYMENT OF ANY FEE OWING TO ANY LENDER
WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LENDER, (III) AMEND, WAIVE OR MODIFY
THE PROVISIONS OF SECTION 2.13 (OR ANY OTHER PROVISION IN THIS AGREEMENT THAT
EXPRESSLY PROVIDES FOR THE PRO RATA TREATMENT OF THE LENDERS), SECTION 2.14 OR
SECTION 8.04(H), THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF THE
“MAJORITY LENDERS”, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER, OR
(IV) RELEASE OR PERMIT THE TRANSFER OF THE OBLIGATIONS OF

 

52

--------------------------------------------------------------------------------



 


THE BORROWER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER, EXCEPT
AS PERMITTED BY SECTION 5.02(B); PROVIDED FURTHER, HOWEVER, THAT NO SUCH
AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, PROVIDED, FURTHER THAT THIS AGREEMENT MAY BE AMENDED AND
RESTATED WITHOUT THE CONSENT OF ANY LENDER OR THE ADMINISTRATIVE AGENT IF, UPON
GIVING EFFECT TO SUCH AMENDMENT AND RESTATEMENT, SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, SHALL NO LONGER BE A PARTY TO THIS
AGREEMENT (AS SO AMENDED AND RESTATED) OR HAVE ANY COMMITMENT OR OTHER
OBLIGATION HEREUNDER AND SHALL HAVE BEEN PAID IN FULL ALL AMOUNTS PAYABLE
HEREUNDER TO SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE.  EACH
LENDER SHALL BE BOUND BY ANY WAIVER, AMENDMENT OR MODIFICATION AUTHORIZED BY
THIS SECTION AND ANY CONSENT BY ANY LENDER PURSUANT TO THIS SECTION SHALL BIND
ANY ASSIGNEE OF ITS RIGHTS AND INTERESTS HEREUNDER.


 


SECTION 8.09.  ENTIRE AGREEMENT.


 

THIS AGREEMENT (INCLUDING THE SCHEDULES AND EXHIBITS HERETO), THE NOTES AND THE
FEE LETTER (COLLECTIVELY, THE “AGREEMENT DOCUMENTS”) REPRESENT THE ENTIRE
CONTRACT AMONG THE PARTIES RELATIVE TO THE SUBJECT MATTER HEREOF AND THEREOF. 
ANY PREVIOUS AGREEMENT, WHETHER WRITTEN OR ORAL, AMONG THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF OR THEREOF IS SUPERSEDED BY THE AGREEMENT
DOCUMENTS, IT BEING FURTHER UNDERSTOOD THAT ALL COMMITMENTS TO LEND TO THE
BORROWER SET FORTH IN THE SECOND AMENDED AND RESTATED COMMITMENT LETTER, DATED
AUGUST 26, 2008, AS AMENDED AND RESTATED AS OF OCTOBER 16, 2008, AND AS AMENDED
OCTOBER 31, 2008, AMONG THE BORROWER, RBS, RBS GC, UBS LOAN FINANCE LLC AND UBS
SECURITIES LLC ARE HEREBY TERMINATED.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.  NOTHING IN THIS AGREEMENT OR THE FEE LETTER, EXPRESSED OR
IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO AND
THERETO ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF
THE AGREEMENT DOCUMENTS.

 


SECTION 8.10.  SEVERABILITY.


 

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 


SECTION 8.11.  COUNTERPARTS/TELECOPY.


 

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective as provided in Section 8.03.  Delivery
of executed counterparts by

 

53

--------------------------------------------------------------------------------


 

telecopy shall be effective as an original and shall constitute a representation
that an original shall be delivered.

 


SECTION 8.12.  HEADINGS.


 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 


SECTION 8.13.  JURISDICTION; VENUE; WAIVER OF JURY TRIAL.


 


(A)           THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT, TO THE EXTENT PERMITTED BY LAW, OF THE UNITED STATES OF AMERICA
SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY OR, IF SUCH FEDERAL COURT
IS NOT AVAILABLE DUE TO LACK OF JURISDICTION, ANY NEW YORK STATE COURT SITTING
IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH FEDERAL COURT, TO THE
EXTENT PERMITTED BY LAW, OR IN SUCH NEW YORK STATE COURT.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER EACH AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
SUBJECT TO THE FOREGOING AND TO SUBSECTION (B) BELOW, NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT ANY PARTY THERETO MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY OTHER PARTY THERETO
IN THE COURTS OF ANY JURISDICTION.


 


(B)           THE BORROWER AND EACH LENDER EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR THEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY NEW YORK STATE OR FEDERAL COURT.  THE BORROWER AND EACH LENDER EACH HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(C)           THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS AGREEMENT, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE
BORROWER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT,
THE LENDERS AND THE BORROWER ENTERING INTO THIS AGREEMENT.


 


SECTION 8.14.  ELECTRONIC COMMUNICATIONS.


 


(A)           THE BORROWER HEREBY AGREES THAT IT WILL PROVIDE TO THE
ADMINISTRATIVE AGENT ALL INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT IT IS
OBLIGATED TO FURNISH TO THE ADMINISTRATIVE

 

54

--------------------------------------------------------------------------------



 


AGENT PURSUANT TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL NOTICES,
REQUESTS, FINANCIAL STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND
OTHER INFORMATION MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT
(I) RELATES TO A REQUEST FOR A NEW, OR A CONVERSION OF AN EXISTING, BORROWING
(INCLUDING ANY ELECTION OF AN INTEREST RATE OR INTEREST PERIOD RELATING
THERETO), (II) RELATES TO THE PAYMENT OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER
THIS AGREEMENT PRIOR TO THE SCHEDULED DATE THEREFOR, (III) PROVIDES NOTICE OF
ANY UNMATURED DEFAULT OR EVENT OF DEFAULT OR (IV) IS REQUIRED TO BE DELIVERED TO
SATISFY ANY CONDITION PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT AND/OR
ANY BORROWING HEREUNDER (ALL SUCH NON-EXCLUDED COMMUNICATIONS BEING REFERRED TO
HEREIN COLLECTIVELY AS “COMMUNICATIONS”), BY TRANSMITTING THE COMMUNICATIONS IN
AN ELECTRONIC/SOFT MEDIUM IN A FORMAT ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO
GBMNAAGENCY@RBS.COM.  IN ADDITION, THE BORROWER AGREES TO CONTINUE TO PROVIDE
THE COMMUNICATIONS TO THE ADMINISTRATIVE AGENT IN THE MANNER OTHERWISE SPECIFIED
HEREIN, BUT ONLY TO THE EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT.


 


(B)           THE BORROWER FURTHER AGREES THAT THE ADMINISTRATIVE AGENT MAY MAKE
THE COMMUNICATIONS AVAILABLE TO THE LENDERS BY POSTING THE COMMUNICATIONS ON
INTRALINKS OR A SUBSTANTIALLY SIMILAR ELECTRONIC TRANSMISSION SYSTEM (THE
“PLATFORM”).  THE BORROWER ACKNOWLEDGES THAT THE DISTRIBUTION OF MATERIAL
THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE AND THAT THERE ARE
CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH DISTRIBUTION.


 


(C)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF THE COMMUNICATIONS
THROUGH THE PLATFORM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


(D)           THE ADMINISTRATIVE AGENT AGREES THAT THE RECEIPT OF THE
COMMUNICATIONS BY THE ADMINISTRATIVE AGENT AT ITS E-MAIL ADDRESS SET FORTH ABOVE
SHALL CONSTITUTE EFFECTIVE DELIVERY OF THE COMMUNICATIONS TO THE ADMINISTRATIVE
AGENT FOR PURPOSES OF THIS AGREEMENT.  EACH LENDER

 

55

--------------------------------------------------------------------------------



 


AGREES THAT NOTICE TO IT (AS PROVIDED IN THE NEXT SENTENCE) SPECIFYING THAT THE
COMMUNICATIONS HAVE BEEN POSTED TO THE PLATFORM SHALL CONSTITUTE EFFECTIVE
DELIVERY OF THE COMMUNICATIONS TO SUCH LENDER FOR PURPOSES OF THIS AGREEMENT. 
EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT IN WRITING (INCLUDING BY
ELECTRONIC COMMUNICATION) FROM TIME TO TIME OF SUCH LENDER’S E-MAIL ADDRESS TO
WHICH THE FOREGOING NOTICE MAY BE SENT BY ELECTRONIC TRANSMISSION AND THAT THE
FOREGOING NOTICE MAY BE SENT TO SUCH E-MAIL ADDRESS.


 


(E)           NOTHING HEREIN SHALL PREJUDICE THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO GIVE ANY NOTICE OR OTHER COMMUNICATION PURSUANT TO THIS
AGREEMENT IN ANY OTHER MANNER SPECIFIED HEREIN.


 


SECTION 8.15.  CONFIDENTIALITY.


 


(A)           EACH LENDER SHALL HOLD IN CONFIDENCE ALL NON-PUBLIC, CONFIDENTIAL
OR PROPRIETARY INFORMATION, MEMORANDA, OR EXTRACTS FURNISHED TO SUCH LENDER
(DIRECTLY OR THROUGH THE ADMINISTRATIVE AGENT) BY THE BORROWER UNDER THIS
AGREEMENT OR IN CONNECTION WITH THE NEGOTIATION THEREOF; PROVIDED THAT SUCH
LENDER MAY DISCLOSE ANY SUCH INFORMATION, MEMORANDA OR EXTRACTS (I) (A) TO ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, AUDITORS, ATTORNEYS, CONSULTANTS AND
ADVISORS AND, (B) TO THE EXTENT NECESSARY FOR THE ADMINISTRATION OF THIS
AGREEMENT, TO ITS AFFILIATES AND THE DIRECTORS, OFFICERS AND EMPLOYEES OF ITS
AFFILIATES, (II) TO ANY REGULATORY OR SUPERVISORY AUTHORITY HAVING AUTHORITY TO
EXAMINE SUCH LENDER OR SUCH LENDER’S AFFILIATES, (III) AS REQUIRED BY ANY LEGAL
OR GOVERNMENTAL PROCESS OR OTHERWISE BY LAW (WITH SUCH LENDER PROVIDING DETAILS,
TO THE EXTENT PERMITTED BY LAW, TO THE BORROWER OF THE INFORMATION, MEMORANDA OR
EXTRACTS DISCLOSED PURSUANT TO THIS CLAUSE (III)), (IV) TO ANY PERSON TO WHICH
SUCH LENDER SELLS OR PROPOSES TO SELL AN ASSIGNMENT OR A PARTICIPATION IN ITS
OUTSTANDING CREDITS HEREUNDER, IF SUCH OTHER PERSON AGREES FOR THE BENEFIT OF
THE BORROWER TO COMPLY WITH THE PROVISIONS OF THIS SECTION AND (V) TO THE EXTENT
THAT SUCH INFORMATION, MEMORANDA OR EXTRACTS SHALL BE PUBLICLY AVAILABLE OR
SHALL HAVE BECOME KNOWN TO SUCH LENDER INDEPENDENTLY OF ANY DISCLOSURE BY THE
BORROWER UNDER THIS AGREEMENT OR IN CONNECTION WITH THE NEGOTIATION THEREOF. 
ANY LENDER DISCLOSING INFORMATION, MEMORANDA OR EXTRACTS PURSUANT TO CLAUSE
(I) OR (IV) OF THIS SECTION 8.15 WILL TAKE REASONABLE STEPS TO ENSURE THAT THE
PERSONS RECEIVING SUCH INFORMATION, MEMORANDA OR EXTRACTS PURSUANT TO SUCH
SECTIONS WILL HOLD THE SAME IN CONFIDENCE IN ACCORDANCE WITH THIS SECTION 8.15. 
TO THE EXTENT POSSIBLE, ANY LENDER DISCLOSING INFORMATION, MEMORANDA OR EXTRACTS
PURSUANT TO CLAUSE (II) OR (III) OF THIS SECTION 8.15 WILL TAKE REASONABLE STEPS
TO ENSURE THAT THE PERSONS RECEIVING SUCH INFORMATION, MEMORANDA OR EXTRACTS
PURSUANT TO SUCH SECTIONS WILL HOLD THE SAME IN CONFIDENCE IN ACCORDANCE WITH
THIS SECTION 8.15.


 


(B)           NOTWITHSTANDING THE FOREGOING, ANY LENDER MAY DISCLOSE THE
PROVISIONS OF THIS AGREEMENT AND THE AMOUNTS, MATURITIES AND INTEREST RATES OF
ITS OUTSTANDING CREDITS TO ANY PURCHASER OR POTENTIAL PURCHASER OF SUCH LENDER’S
INTEREST IN ANY OUTSTANDING CREDITS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, EACH PARTY HERETO SHALL NOT BE LIMITED FROM DISCLOSING THE US
TAX TREATMENT OR US TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH LENDER AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON
BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT, PURSUANT TO THE
REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW

 

56

--------------------------------------------------------------------------------



 


SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWER
IN ACCORDANCE WITH THE PATRIOT ACT.


 

[Signatures to Follow]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CONSTELLATION ENERGY GROUP, INC.,

 

as Borrower

 

 

 

 

 

By

/s/ Jonathan W. Thayer

 

 

Name: Jonathan W. Thayer

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

Signature Page to Constellation Energy Group, Inc. Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as Administrative Agent and Lender

 

 

 

 

 

By

/s/ Belinda Tucker

 

 

Name: Belinda Tucker

 

 

Title: Senior Vice President

 

Signature Page to Constellation Energy Group, Inc. Credit Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

 

By

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

 

 

 

By

/s/ Mary E. Evans

 

 

Name: Mary E. Evans

 

 

Title: Associate Director

 

Signature Page to Constellation Energy Group, Inc. Credit Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Lender

 

 

 

 

 

By

/s/ Rianka Mohan

 

 

Name: Rianka Mohan

 

 

Title: Vice President

 

 

 

 

 

 

 

By

/s/ Nupur Kumar

 

 

Name: Nupur Kumar

 

 

Title: Associate

 

Signature Page to Constellation Energy Group, Inc. Credit Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as Lender

 

 

 

 

 

By

/s/ Thane Rattew

 

 

Name: Thane Rattew

 

 

Title: Managing Director

 

Signature Page to Constellation Energy Group, Inc. Credit Agreement

 

S-5

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Lender

 

 

 

 

 

By

/s/ Nicholas Bell

 

 

Name: Nicholas Bell

 

 

Title: Director

 

Signature Page to Constellation Energy Group, Inc. Credit Agreement

 

S-6

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Lender

 

 

 

 

 

By

/s/ Denis O’Meara

 

 

Name: Denis O’Meara

 

 

Title: Managing Director

 

 

 

 

 

By

/s/ Francis J. Delaney

 

 

Name: Francis J. Delaney

 

 

Title: Managing Director

 

Signature Page to Constellation Energy Group, Inc. Credit Agreement

 

S-7

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, as Lender

 

 

 

 

 

By

/s/ Daniel Twenge

 

 

Name: Daniel Twenge

 

 

Title: Authorized Signatory

 

Signature Page to Constellation Energy Group, Inc. Credit Agreement

 

S-8

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST
COMPANY, as Lender

 

 

 

 

 

By

/s/ John H. Lewin III

 

 

Name: John H. Lewin III

 

 

Title: Vice President

 

Signature Page to Constellation Energy Group, Inc. Credit Agreement

 

S-9

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, as Lender

 

 

 

 

 

By

/s/ Michael Leong

 

 

Name: Michael Leong

 

 

Title: Vice President

 

Signature Page to Constellation Energy Group, Inc. Credit Agreement

 

S-10

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A., as Lender

 

 

 

 

 

By

/s/ Bryan Read

 

 

Name: Bryan Read

 

 

Title: Vice President

 

Signature Page to Constellation Energy Group, Inc. Credit Agreement

 

S-11

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDERS AND COMMITMENTS

Constellation Energy Group, Inc. Credit Agreement

 

Name of Lender

 

Commitment

 

Domestic Lending Office

 

Eurodollar Lending Office

 

 

 

 

 

 

 

 

 

The Royal Bank of Scotland PLC

 

$

200,000,000

 

600 Steamboat Road
Greenwich, CT 06830

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

 

 

UBS Loan Finance LLC

 

$

200,000,000

 

677 Washington Boulevard
Stamford, CT 06901
Attn: Iris Choi
Tel: 203-719-0678
Fax: 203-719-3888
Email: iris.choi@ubs.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

 

 

Credit Suisse, Cayman Islands Branch

 

$

250,000,000

 

Eleven Madison Avenue
New York, NY 10010
Attn: Transaction Management Group
Chevel Nelson
Phone: 212-325-0880
Fax: 212-743-2780
Email: corpbanking.tmg@credit-suisse.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

 

 

The Bank of Nova Scotia

 

$

150,000,000

 

One Liberty Plaza
26th Floor
New York, NY 10006

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

 

 

Barclays Bank PLC

 

$

100,000,000

 

200 Park Avenue
3rd Floor,
New York, NY, 10166
Attn: Jane Yoon
Tel: 973-576-3267
Fax: 973-576-3014
Email: jane.yoon@barcap.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

 

 

BNP Paribas

 

$

100,000,000

 

787 Seventh Avenue
New York, NY 10019
Attn : Project Finance & Utilities
Telephone: 212-841-2000
Fax: 212-841-2146

 

Same as Domestic Lending Office

 

 

I-1

--------------------------------------------------------------------------------


 

Name of Lender

 

Commitment

 

Domestic Lending Office

 

Eurodollar Lending Office

 

 

 

 

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

$

100,000,000

 

One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, UT 84111
Attn: Documentation Team
Telephone : 801-236-3655
Fax: 718-233-0967
Email: docs4loans@ms.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

 

 

Manufacturers and Traders Trust Company

 

$

50,000,000

 

25 S. Charles Street, 19th Floor
Baltimore, MD 21201

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

 

 

National City Bank

 

$

40,000,000

 

One N. Franklin, 20th Floor
Chicago, IL 60606

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

 

 

Union Bank of California, N.A.

 

$

40,000,000

 

Energy Capital Services
445 S. Figueroa Street, 15th Floor
Los Angeles, CA 90071

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

 

 

AGGREGATE COMMITMENTS:

 

 

 

 

 

$

1,230,000,000

 

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Assignment and Acceptance

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement, dated as of November 13, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the
“Borrower”), the lenders listed in Schedule I thereto (together with their
successors and assigns, the “Lenders”), and THE ROYAL BANK OF SCOTLAND PLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

 

1.        The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), (i) the interest described in Schedule 1
hereto in and to the Assignor’s interests, rights and obligations under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto, in a principal amount as set forth on Schedule 1 hereto and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor against any Person whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).

 

2.        The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby; (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any Credit Document and (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document furnished pursuant
thereto or any collateral thereunder; (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other obligor or the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other obligor of any of their respective obligations under the Credit
Agreement or any other Credit Document or any other instrument or document
furnished pursuant hereto or thereto; and (d) attaches any Notes

 

A-1

--------------------------------------------------------------------------------


 

held by it evidencing the Assigned Interest and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest under the Credit Agreement, requests that the
Administrative Agent exchange the attached Notes for a new Note or Notes payable
to the Assignor, in each case in amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).

 

3.        The Assignee represents and warrants that (a) it has power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement; (b) it meets all the
requirements to be an assignee under Section 8.04(b)(i) and (iv) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 8.04(b)(i) of the Credit Agreement; (c) it has received a copy of the
Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 5.03 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (d) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type; (e) if
it is a Non-U.S. Payee, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by such Assignee; (f) it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Credit Documents or any
other instrument or document furnished pursuant hereto or thereto; (g) it
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (h) it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender.

 

4.        The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of
execution of this Assignment and Acceptance).

 

5.        Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) [to
the Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date.  The Assignor and the Assignee shall
make all

 

A-2

--------------------------------------------------------------------------------


 

appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.]

 

6.        From and after the Effective Date, (a) the Assignee shall be a party
to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent of the interest assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

The Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.  This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

A-3

--------------------------------------------------------------------------------


 

Schedule 1
to Exhibit A

 

Schedule 1

 

to Assignment and Acceptance

 

Name of Assignor:

 

Name of Assignee:

 

Effective Date of Assignment:

 

[Trade Date:                               ](1)

 

Principal
Amount Assigned

 

Commitment
Percentage Assigned

 

$                

 

        /                %

 

 

 

 

 

 

 

 

 

 

 

 

 

[Name of Assignee]:

 

[Name of Assignor]:

 

 

 

By

 

 

By

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

Accepted:

 

Consented to:

THE ROYAL BANK OF SCOTLAND PLC,

 

CONSTELLATION ENERGY GROUP, INC.

as Administrative Agent

 

 

 

 

 

By

 

 

 

By

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)

 

To be completed if the Assignor(s) and the Assignee(s) intend that the Principal
Amount Assigned is to be determined as of the Trade Date.

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

Form of Borrowing Request

 

The Royal Bank of Scotland plc, as
administrative agent for the lenders parties
to the Credit Agreement referred to below

600 Steamboat Road

Greenwich, CT 06830

 

Attention: Loan Administration

 

Reference is hereby made to the Credit Agreement, dated as of November 13, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the
“Borrower), the lenders listed in Schedule I thereto (together with their
successors and assigns, the “Lenders”), and THE ROYAL BANK OF SCOTLAND PLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).  Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.

 

The Borrower hereby gives notice to the Administrative Agent that Borrowings
under the Credit Agreement, and of the type and amount set forth below, are
requested to be made on the date indicated below to the Borrower:

 

Type of Borrowings

 

Interest
Period

 

Aggregate
Amount

 

Date of Borrowings

 

 

 

 

 

 

 

Base Rate Borrowing

 

N/A

 

 

 

 

Eurodollar Borrowing

 

 

 

 

 

 

 

The Borrower hereby requests that the proceeds of the Borrowings described in
this Borrowing Request be made available to the Borrower as follows:

 

[insert transmittal instructions].

 

B-1

--------------------------------------------------------------------------------


 

The Borrower hereby (i) certifies that all conditions contained in the Credit
Agreement to the making of any Borrowing requested have been met or satisfied in
full and (ii) acknowledges that the delivery of this Borrowing Request shall
constitute a representation and warranty by the Borrower that, on the date of
the proposed Borrowing, the statements contained in Section 3.02 of the Credit
Agreement are true and correct.

 

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

DATE:

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

Form of Notice of Conversion

 

The Royal Bank of Scotland plc, as
administrative agent for the lenders parties
to the Credit Agreement referred to below

600 Steamboat Road

Greenwich, CT 06830

 

Attention: Loan Administration

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Constellation Energy Group, Inc., refers to the Credit
Agreement, dated as of November 13, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CONSTELLATION ENERGY
GROUP, INC., a Maryland corporation (the “Borrower”), the lenders listed in
Schedule I thereto (together with their successors and assigns, the “Lenders”),
and THE ROYAL BANK OF SCOTLAND PLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), and hereby gives you notice,
irrevocably, pursuant to Section 2.03 of the Credit Agreement, that the
undersigned hereby requests a Conversion under the Credit Agreement, and in that
connection sets forth below the information relating to such Conversion (the
“Proposed Conversion”) as required by Section 2.03 of the Credit Agreement:

 

(I)            THE BUSINESS DAY OF THE PROPOSED CONVERSION IS
                               , 200   .

 

(II)           THE TYPE OF ADVANCES COMPRISING THE PROPOSED CONVERSION IS [BASE
RATE ADVANCES] [EURODOLLAR ADVANCES].

 

(III)          THE AGGREGATE AMOUNT OF THE PROPOSED CONVERSION IS
$                                    .

 

(IV)          THE TYPE OF ADVANCES TO WHICH SUCH ADVANCES ARE PROPOSED TO BE
CONVERTED IS [BASE RATE ADVANCES] [EURODOLLAR ADVANCES].

 

(V)           THE INTEREST PERIOD FOR EACH ADVANCE MADE AS PART OF THE PROPOSED
CONVERSION IS         MONTH(S).(1)

 

The undersigned hereby represents and warrants that the following statements are
true on the date hereof, and will be true on the date of the Proposed
Conversion:

 

--------------------------------------------------------------------------------

(1)

 

Delete for Base Rate Advances.

 

C-1

--------------------------------------------------------------------------------


 

(A)

 

The Borrower’s request for the Proposed Conversion is made in compliance with
Section 2.03 of the Credit Agreement;

and

 

 

 

(B)

 

The statements contained in Section 3.02 of the Credit Agreement are true and
correct.

 

 

Very truly yours,

 

 

 

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

Form of Opinion of Counsel to Borrower

 

[Date]

 

To each of the lenders party to the Credit

Agreement referred to below and to

The Royal Bank of Scotland plc, as

administrative agent for such lenders

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 3.01(c)(vi) of the Credit
Agreement dated as of November 13, 2008 (the “Credit Agreement”), among
Constellation Energy Group, Inc., a Maryland corporation (the “Company”), the
Lenders named therein (the “Lenders”), and The Royal Bank of Scotland plc, as
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
as therein defined.

 

I am Senior Vice President and General Counsel for the Company.  I am generally
familiar with the Company’s corporate history, properties, operations and
charter (including amendments, restatements and supplements thereto).  In
connection with this opinion, I have considered, among other things: (i) the
charter of the Company; (ii) the by-laws of the Company; (iii) the Credit
Agreement; and (iv) such other documents, transactions and matters of law as I
deemed necessary in order to render this opinion.

 

My opinions expressed below are specifically subject to the following
limitations, exceptions, qualifications and assumptions:

 

(a)           In the examination of any and all documents, instruments,
certificates and agreements, I have assumed the genuineness of all signatures
(other than those of the Company), the authenticity of all documents submitted
to me as originals and the conformity to authentic, original documents of all
documents submitted to me as certified, conformed or photostatic copies.  I have
also assumed that each natural person executing any document, instrument,
certificate or agreement that I have reviewed in connection with this opinion
was legally competent to do so.

 

(b)           As to various questions of fact relevant to the opinions expressed
herein, I have relied upon, and assumed the accuracy of, certificates of public
officials, the representations and warranties contained in the Credit Agreement
and other information from responsible officers of the Company.

 

D-1

--------------------------------------------------------------------------------


 

(c)           I have assumed that the Credit Agreement has been duly executed
and delivered by each Lender, and constitutes the legal, valid and binding
obligation of each such party, enforceable against such party in accordance with
its terms.

 

(d)           I have assumed that there have been no oral or written amendments
to the Credit Agreement or any documents, instruments, certificates or
agreements entered into in connection therewith, and there has been no waiver of
any of the provisions of any such documents, instruments, certificates or
agreements, by actions or conduct of the parties or otherwise.

 

(e)           I express no opinion as to the enforceability of any provisions
indemnifying a party against, or requiring contributions toward, that party’s
liability for its own wrongful or negligent acts, or where indemnification or
contribution is contrary to public policy or prohibited by law.

 

(f)            My opinion expressed below regarding the enforceability of the
Credit Agreement is qualified by the following:

 

(i) such enforceability may be limited by or subject to (x) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, or other laws and
rules of law affecting the enforcement generally of creditors’ rights and
remedies, and (y) the exercise of judicial discretion in accordance with general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); and

 

(ii) certain provisions of the Credit Agreement may be unenforceable in whole or
in part (including, but not limited to, the provisions concerning consent to
jurisdiction and venue, and waivers of rights to claim forum non conveniens),
although the inclusion of such provisions does not render the Credit Agreement
invalid as a whole.

 

(g)           In basing the opinions and other matters set forth herein on “my
knowledge,” the words “my knowledge” signify that, in the course of my
representation of the Company, no information has come to my attention that
would give me actual knowledge or actual notice that any such opinions or other
matters are not accurate or that any of the documents, certificates, reports,
and information on which I have relied are not accurate and complete.

 

Based on the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, I am of the opinion that:

 

1.             The Company (a) is duly incorporated and validly existing under
the laws of the State of Maryland, (b) has the corporate power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and in which it proposes to be engaged after the date hereof, (c) is duly
qualified as a foreign corporation and is in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except any such
jurisdiction where the failure to so qualify does not, in the aggregate, result
in a Material Adverse Change, (d) owns or possesses all licenses and permits
necessary for the operation by it of its business, except to the extent that the
failure to own or possess any such license or permit would not result in a
Material Adverse Change, and (e) is in compliance with all Requirements of Law,
except to the extent that the failure to comply

 

D-2

--------------------------------------------------------------------------------


 

therewith could not, in the aggregate, result in a Material Adverse Change.  The
term “Requirements of Law” means the law of the State of Maryland and the law,
rules and regulations of the United States of America.

 

2.        The Company has the corporate power and authority, and the legal
right, to make, deliver and perform, and to borrow under, the Credit Agreement. 
The Company has taken all necessary corporate action, as applicable, to
authorize the borrowings on the terms and conditions of the Credit Agreement,
and to authorize the execution, delivery and performance of the Credit
Agreement, and the Credit Agreement has been duly executed and delivered on
behalf of the Company.

 

3.        I note that the Credit Agreement provides that it is to be governed by
the law of the State of New York.  However, if a court of competent jurisdiction
were to hold that the Credit Agreement is to be governed by, and to be construed
in accordance with, the laws of the State of Maryland, the Credit Agreement
would be, under the laws of the State of Maryland, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

4.        The execution, delivery and performance of the Credit Agreement and
the borrowings thereunder will not violate (a) the charter and bylaws of the
Company, (b) any law, rule or regulation (including, without limitation, the
Investment Company Act of 1940) or any judgment, injunction, order, decree,
franchise or permit applicable to the Company, or (c) to my knowledge after
appropriate inquiry, any material contractual restriction binding on or
affecting the Company, and will not result in, or require, the creation or
imposition of any Lien on any of its properties or revenues pursuant to any such
contractual restriction.

 

5.        No approval or authorization of, notice to, or filing with, or other
act by or in respect of, any governmental agency or, to my knowledge after
appropriate inquiry, any other person is required in connection with the
execution, delivery, performance, validity or enforceability of the Credit
Agreement or any of the documents referred to therein by the Company.

 

6.        To my knowledge after appropriate inquiry, no litigation,
investigation or proceeding of or before any court, arbitrator or government
agency is pending or threatened (a) with respect to the Credit Agreement or any
of the transactions contemplated thereby or (b) affecting the Company, any of
its subsidiaries, or any of its properties or assets except as disclosed in the
Company’s Form 10-K for the fiscal year ended December 31, 2007 and its
Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2008, in
any case, which will result in a Material Adverse Change.

 

7.        To my knowledge, the Company is not in default under or with respect
to any material contractual restriction binding on or affecting the Company in
any respect which will result in a Material Adverse Change.

 

8.        The Company is not an “investment company,” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

 

D-3

--------------------------------------------------------------------------------


 

I express no opinion as to the law of any jurisdiction other than the law of the
State of Maryland and the law of the United States of America.  I undertake no
responsibility to update or supplement this opinion in response to changes in
law or future events or circumstances.  The opinion expressed herein concerns
only the effect of the law (excluding the principles of conflicts of law) of the
State of Maryland and the United States of America as currently in effect.

 

This opinion has been rendered solely for your benefit in connection with the
Credit Agreement and the transactions contemplated thereby and may not be used,
circulated, quoted, relied upon or otherwise referred to by any other person
(other than your respective counsel, auditors and any regulatory agency having
jurisdiction over you or as otherwise required pursuant to legal process or
other requirements of law and assignees that become Lenders pursuant to the
terms of the Credit Agreement) for any other purpose without my prior written
consent.

 

 

Very truly yours,

 

 

 

 

 

Charles A. Berardesco

 

Senior Vice President and

 

General Counsel

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to Section 5.03(b) of
the Credit Agreement, dated as of November 13, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the “Borrower”), the
lenders listed in Schedule I thereto (together with their successors and
assigns, the “Lenders”), and THE ROYAL BANK OF SCOTLAND PLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).  Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings so defined.

 

1.        I am the duly elected, qualified and acting [Chief Financial Officer]
[Treasurer] of the Borrower.

 

2.        I have reviewed and am familiar with the contents of this Certificate.

 

3.        Attached hereto as Attachment 1 (the “Financial Statements”) are the
financial statements required to be delivered under Section 5.03(b) which I
certify as having been prepared in accordance with generally accepted accounting
principles consistently applied [except as set forth below] and subject to
changes resulting from year end adjustments.  As of the date of this Certificate
I have no knowledge of the existence, of any condition or event which
constitutes an Unmatured Default or an Event of Default that has occurred and is
continuing[, except as set forth below].

 

4.        Attached hereto as Attachment 2 are the computations showing
compliance with the covenant[s] set forth in Section[s] 5.04 [and 5.05] of the
Credit Agreement.

 

IN WITNESS WHEREOF, I execute this Certificate this                day of
                     , 200   .

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Attachment 1

to Exhibit E

 

[Set forth Financial Statements]

 

--------------------------------------------------------------------------------


 

Attachment 2

to Exhibit E

 

The information described herein is as of            , 200   , and pertains to
the period from              , 200    to              , 200   .

 

[Set forth Covenant Calculation]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

Form of Solvency Certificate

 

SOLVENCY CERTIFICATE

 

THIS SOLVENCY CERTIFICATE (this “Certificate”) is delivered to you pursuant to
Section 3.01(b)(v) of the Credit Agreement, dated as of November 13, 2008 (the
“Credit Agreement”), among CONSTELLATION ENERGY GROUP, INC., a Maryland
corporation (the “Borrower”), the lenders listed in Schedule I thereto (together
with their successors and assigns, the “Lenders”) and THE ROYAL BANK OF SCOTLAND
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings so defined.

 

The undersigned hereby certifies, to the best of his knowledge and belief and in
his representative capacity on behalf of the Borrower, and not in any individual
capacity, to the Administrative Agent and each Lender that, as of November 13,
2008, the Borrower is, and on and after the consummation of the transactions
contemplated by the Credit Agreement will be, Solvent.

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

By

 

 

 

  Jonathan W. Thayer

 

 

  Chief Financial Officer and Senior Vice President

 

F-1

--------------------------------------------------------------------------------